Exhibit 10.1
 
REVOLVING CREDIT
AND
SECURITY AGREEMENT
 


 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 
AND
 
The Financial Institutions Named Herein Or Which Hereafter Become A Party Hereto

 
WITH

 
EMTEC, INC. (a Delaware corporation), EMTEC, INC. (a New Jersey corporation),
EMTEC INFRASTRUCTURE SERVICES CORPORATION, EMTEC VIASUB LLC, EMTEC GLOBAL
SERVICES LLC, KOAN-IT (US) CORP., EMTEC FEDERAL, INC., eBUSINESS APPLICATION
SOLUTION, INC., LUCEO, INC., AVEEVA, INC., SECURE DATA, INC., COVELIX, INC.,
DINERO SOLUTIONS, LLC, GNUCO, LLC
 
AND
 
All Other Persons Joined Hereto As A Borrower From Time To Time
 
(BORROWERS)
 


 
December 30, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
 
I.
DEFINITIONS.
1

 
1.1.
Accounting Terms
1

 
1.2.
General Terms
1

 
1.3.
Uniform Commercial Code Terms
25

 
1.4.
Certain Matters of Construction
25

 
II.
ADVANCES, PAYMENTS.
26

 
2.1.
Revolving Advances
26

 
2.2.
Procedure for Revolving Advances Borrowing
27

 
2.3.
Disbursement of Advance Proceeds
29

 
2.4.
Reserved
30

 
2.5.
Maximum Advances
30

 
2.6.
Repayment of Advances
30

 
2.7.
Repayment of Excess Advances
30

 
2.8.
Statement of Account
31

 
2.9.
Letters of Credit
31

 
2.10.
Issuance of Letters of Credit
31

 
2.11.
Requirements For Issuance of Letters of Credit
32

 
2.12.
Disbursements, Reimbursement
32

 
2.13.
Repayment of Participation Advances
34

 
2.14.
Documentation
34

 
2.15.
Determination to Honor Drawing Request
34

 
2.16.
Nature of Participation and Reimbursement Obligations
34

 
2.17.
Indemnity
36

 
2.18.
Liability for Acts and Omissions
36

 
2.19.
Additional Payments
37

 
2.20.
Manner of Borrowing and Payment
38

 
2.21.
Mandatory Prepayments
39

 
2.22.
Use of Proceeds
39

 
2.23.
Defaulting Lender
40

 
III.
INTEREST AND FEES.
41

 
3.1.
Interest
41

 
3.2.
Letter of Credit Fees
41

 
3.3.
Closing Fee and Facility Fee
42

 
3.4.
Collateral Evaluation Fee and Collateral Monitoring Fee
42

 
3.5.
Computation of Interest and Fees
43

 
3.6.
Maximum Charges
43

 
3.7.
Increased Costs
43

 
3.8.
Basis For Determining Interest Rate Inadequate or Unfair
44

 
3.9.
Capital Adequacy
45

 
3.10.
Gross Up for Taxes
45

 
3.11.
Withholding Tax Exemption
46

 
 
(i)

--------------------------------------------------------------------------------

 
 
IV.
COLLATERAL: GENERAL TERMS
47

 
4.1.
Security Interest in the Collateral
47

 
4.2.
Perfection of Security Interest
47

 
4.3.
Disposition of Collateral
47

 
4.4.
Preservation of Collateral
48

 
4.5.
Ownership of Collateral
48

 
4.6.
Defense of Agent’s and Lenders’ Interests
49

 
4.7.
Books and Records
49

 
4.8.
Financial Disclosure
49

 
4.9.
Compliance with Laws
50

 
4.10.
Inspection of Premises
50

 
4.11.
Insurance
50

 
4.12.
Failure to Pay Insurance
51

 
4.13.
Payment of Taxes
51

 
4.14.
Payment of Leasehold Obligations
51

 
4.15.
Receivables.
52

 
4.16.
Inventory
54

 
4.17.
Maintenance of Equipment
54

 
4.18.
Exculpation of Liability
54

 
4.19.
Environmental Matters
55

 
4.20.
Financing Statements
56

 
4.21.
Appraisals
56

 
V.
REPRESENTATIONS AND WARRANTIES.
57

 
5.1.
Authority
57

 
5.2.
Formation and Qualification
57

 
5.3.
Survival of Representations and Warranties
58

 
5.4.
Tax Returns
58

 
5.5.
Financial Statements
58

 
5.6.
Entity Names
59

 
5.7.
O.S.H.A. and Environmental Compliance
59

 
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default
59

 
5.9.
Patents, Trademarks, Copyrights and Licenses
61

 
5.10.
Licenses and Permits
61

 
5.11.
Default of Indebtedness
61

 
5.12.
No Default
61

 
5.13.
No Burdensome Restrictions
61

 
5.14.
No Labor Disputes
61

 
5.15.
Margin Regulations
62

 
5.16.
Investment Company Act
62

 
5.17.
Disclosure
62

 
5.18.
Delivery of Subordinated Loan Documentation
62

 
5.19.
Swaps
62

 
5.20.
Conflicting Agreements
62

 
5.21.
Application of Certain Laws and Regulations
62

 
5.22.
Business and Property of Borrowers
63

 
5.23.
Section 20 Subsidiaries
63

 
5.24.
Anti-Terrorism Laws
63

 
5.25.
Trading with the Enemy
64

 
5.26.
Foreign Subsidiaries
64

 
5.27.
Equity Interests
64

 
5.28.
Commercial Tort Claims
64

 
5.29.
Letter of Credit Rights
64

 
 
(ii)

--------------------------------------------------------------------------------

 
 
VI.
AFFIRMATIVE COVENANTS.
65

 
6.1.
Payment of Fees
65

 
6.2.
Conduct of Business and Maintenance of Existence and Assets
65

 
6.3.
Violations
65

 
6.4.
Government Receivables
65

 
6.5.
Financial Covenants
65

 
6.6.
Execution of Supplemental Instruments
66

 
6.7.
Payment of Indebtedness
66

 
6.8.
Standards of Financial Statements
66

 
6.9.
Federal Securities Laws
66

 
6.10.
Exercise of Rights
66

 
VII.
NEGATIVE COVENANTS.
66

 
7.1.
Merger, Consolidation, Acquisition and Sale of Assets
67

 
7.2.
Creation of Liens
67

 
7.3.
Guarantees
67

 
7.4.
Investments
67

 
7.5.
Loans
68

 
7.6.
Capital Expenditures
68

 
7.7.
Dividends and Distributions
68

 
7.8.
Indebtedness
68

 
7.9.
Nature of Business
68

 
7.10.
Transactions with Affiliates
69

 
7.11.
Leases
69

 
7.12.
Subsidiaries
69

 
7.13.
Fiscal Year and Accounting Changes
69

 
7.14.
Pledge of Credit
69

 
7.15.
Amendment of Organizational Documents
69

 
7.16.
Compliance with ERISA
70

 
7.17.
Prepayment of Indebtedness
70

 
7.18.
Anti-Terrorism Laws
70

 
7.19.
Membership/Partnership Interests
70

 
7.20.
Trading with the Enemy Act
71

 
7.21.
Subordinated Debt
71

 
7.22.
Other Agreements
71

 
7.23.
Earn Out Payments
71

 
VIII.
CONDITIONS PRECEDENT.
71

 
8.1.
Conditions to Initial Advances
71

 
8.2.
Conditions to Each Advance
74

 
 
(iii)

--------------------------------------------------------------------------------

 
 
IX.
INFORMATION AS TO BORROWERS.
75

 
9.1.
Disclosure of Material Matters
75

 
9.2.
Schedules
75

 
9.3.
Environmental Reports
76

 
9.4.
Litigation
76

 
9.5.
Material Occurrences
76

 
9.6.
Government Receivables
77

 
9.7.
Annual Financial Statements
77

 
9.8.
Quarterly Financial Statements
77

 
9.9.
Monthly Financial Statements
77

 
9.10.
Other Reports
78

 
9.11.
Additional Information
78

 
9.12.
Projected Operating Budget
78

 
9.13.
Variances From Operating Budget
78

 
9.14.
ERISA Notices and Requests
78

 
9.15.
Intellectual Property
79

 
9.16.
Additional Documents
79

 
X.
EVENTS OF DEFAULT.
79

 
10.1.
Nonpayment
79

 
10.2.
Breach of Representation
79

 
10.3.
Financial Information
79

 
10.4.
Judicial Actions
80

 
10.5.
Noncompliance
80

 
10.6.
Judgments
80

 
10.7.
Bankruptcy
80

 
10.8.
Inability to Pay
80

 
10.9.
Subsidiary Bankruptcy
80

 
10.10.
Material Adverse Effect
80

 
10.11.
Lien Priority
81

 
10.12.
Subordinated Debt
81

 
10.13.
Cross Default
81

 
10.14.
Breach of Guaranty
81

 
10.15.
Change of Ownership
81

 
10.16.
Invalidity
81

 
10.17.
Licenses
81

 
10.18.
Seizures
81

 
10.19.
Operations
82

 
10.20.
Pension Plans
82

 
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
82

 
11.1.
Rights and Remedies
82

 
11.2.
Agent’s Discretion
84

 
11.3.
Setoff
84

 
11.4.
Rights and Remedies not Exclusive
84

 
11.5.
Allocation of Payments After Event of Default
84

 
 
(iv)

--------------------------------------------------------------------------------

 
 
XII.
WAIVERS AND JUDICIAL PROCEEDINGS.
85

 
12.1.
Waiver of Notice
85

 
12.2.
Delay
85

 
12.3.
Jury Waiver
85

 
XIII.
EFFECTIVE DATE AND TERMINATION.
85

 
13.1.
Term
85

 
13.2.
Termination
86

 
XIV.
REGARDING AGENT.
86

 
14.1.
Appointment
86

 
14.2.
Nature of Duties
87

 
14.3.
Lack of Reliance on Agent and Resignation
87

 
14.4.
Certain Rights of Agent
88

 
14.5.
Reliance
88

 
14.6.
Notice of Default
88

 
14.7.
Indemnification
88

 
14.8.
Agent in its Individual Capacity
89

 
14.9.
Delivery of Documents
89

 
14.10.
Borrowers’ Undertaking to Agent
89

 
14.11.
No Reliance on Agent’s Customer Identification Program
89

 
14.12.
Other Agreements
89

 
XV.
BORROWING AGENCY.
90

 
15.1.
Borrowing Agency Provisions
90

 
15.2.
Waiver of Subrogation
90

 
XVI.
MISCELLANEOUS
90

 
16.1.
Governing Law
90

 
16.2.
Entire Understanding
91

 
16.3.
Successors and Assigns; Participations; New Lenders
93

 
16.4.
Application of Payments
95

 
16.5.
Indemnity
96

 
16.6.
Notice
96

 
16.7.
Survival
98

 
16.8.
Severability
99

 
16.9.
Expenses
99

 
16.10.
Injunctive Relief
99

 
16.11.
Consequential Damages
99

 
16.12.
Captions
99

 
16.13.
Counterparts; Facsimile Signatures
99

 
16.14.
Construction
100

 
16.15.
Confidentiality; Sharing Information
100

 
16.16.
Publicity
100

 
16.17.
Certifications From Banks and Participants; US PATRIOT Act
100


 
 
(v)

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS AND SCHEDULES
 
 

Exhibits       Exhibit 1.2 Borrowing Base Certificate Exhibit 2.1(a) Revolving
Credit Note Exhibit 5.5(b) Financial Projections Exhibit 8.1(k) Financial
Condition Certificate Exhibit 16.3 Commitment Transfer Supplement Exhibit A
Payroll Reserve    
Schedules
      Schedule 1.2 Permitted Encumbrances Schedule 4.5 Equipment and Inventory
Locations Schedule 4.15(c) Chief Executive Offices Schedule 4.15(h) Deposit and
Investment Accounts Schedule 4.19 Real Property Schedule 5.1 Consents Schedule
5.2(a)  States of Qualification and Good Standing Schedule 5.2(b) Subsidiaries
Schedule 5.4    Federal Tax Identification Number Schedule 5.6   Prior Names
Schedule 5.7  OSHA and Environmental Compliance Schedule 5.8(b)  Litigation
Schedule 5.8(d) Plans Schedule 5.9 Intellectual Property Schedule 5.10  Licenses
and Permits Schedule 5.14 Labor Disputes Schedule 5.27 Equity Interests Schedule
7.3  Guarantees

 
 
(vi)

--------------------------------------------------------------------------------

 
 
REVOLVING CREDIT
AND
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of December 30, 2011 among
Emtec, Inc. (a Delaware corporation) (“Emtec DE”), Emtec, Inc. (a New Jersey
corporation) (“Emtec NJ”), Emtec Infrastructure Services Corporation
(“Infrastructure”), Emtec Viasub LLC (“Viasub”), Emtec Global Services LLC
(“Global”), KOAN-IT (US) CORP. (“Koan-It”), Emtec Federal, Inc. (“Federal”),
eBusiness Application Solution, Inc. (“Application”), Luceo, Inc. (“Luceo”),
Aveeva, Inc. (“Aveeva”), Secure Data, Inc. (“Secure”), Covelix, Inc.
(“Covelix”), Dinero Solutions, LLC (“Dinero”) and Gnuco, LLC (“Gnuco”), and each
other Person joined hereto as a borrower from time to time (each a “Borrower”,
and collectively “Borrowers”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I.              DEFINITIONS.
 
1.1.           Accounting Terms.  As used in this Agreement, the Other Documents
or any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended August 31,
2011.
 
1.2.           General Terms.  For purposes of this Agreement the following
terms shall have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Advance Rates” shall mean, collectively, the Receivables Advance Rate, the
Unbilled Receivables Advance Rate and the Finished Goods Inventory Advance Rate.
 
“Advances” shall mean and include the Revolving Advances and Letters of Credit.
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer of (i) such Person, (ii) any Subsidiary of such Person or
(iii) any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, to (x)
vote ten percent (10%) or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) direct or cause the direction of
the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the Federal Funds Open
Rate in effect on such day plus one half of one percent (0.5%) and (c) the Daily
LIBOR Rate plus one percent (1%).  For purposes of this definition, “Daily LIBOR
Rate” shall mean, for any day, the rate per annum determined by Agent by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day.  For
the purposes of this definition, “Published Rate” shall mean the rate of
interest published each Business Day in The Wall Street Journal “Money Rates”
listing under the caption “London Interbank Offered Rates” for a one month
period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one month period as published
in another publication determined by Agent).
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, laws, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
 
“Applicable Margin” for Revolving Advances shall mean (a) for Domestic Rate
Loans, one percent (1%) and (b) for Eurodollar Rate Loans, three percent (3%).
 
“Authority” shall have the meaning set forth in Section 4.19(d) hereof.
 
“Availability Block” shall mean the amount of One Million Dollars ($1,000,000),
provided that such amount shall be permanently reduced to zero if, after receipt
of the annual audited financial statements for the period ending August 31,2012,
(a) Borrowing Agent  shall certify to Agent that based upon the review of such
statements (i) no Default or Event of Default then exists and (ii) Borrowers had
net income of greater than zero for such fiscal year and (b) Borrowing Agent
shall certify to Agent that based upon the review of such statements or any
quarterly financial statements furnished to Agent thereafter pursuant to Section
9.8 hereof, (i) the Fixed Charge Coverage Ratio for the twelve (12) month period
ending on August 31, 2012 or the last day of any such subsequent fiscal quarter,
as applicable, is no less than 1.5 to 1.0 and (ii) Borrowers shall have an
average Undrawn Availability, for the thirty (30) Business Day period
immediately preceding the end of such fiscal year or fiscal quarter, as
applicable, of not less than Five Million Dollars ($5,000,000).
 
 
2

--------------------------------------------------------------------------------

 
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.
 
“Borrowing Agent” shall mean Emtec DE.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of Borrowing Agent and delivered to Agent, appropriately completed,
by which such officer shall certify to Agent the Formula Amount and calculation
thereof as of the date of such certificate.
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
 
3

--------------------------------------------------------------------------------

 
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change of Ownership” shall mean (a) one hundred percent (100%) of the Equity
Interests of any Subsidiary is no longer owned (directly or indirectly) or
controlled by Emtec DE (including for the purposes of any calculation of
percentage ownership, any Equity Interests into which any Equity Interests of
any Subsidiary held by Emtec DE are convertible or for which any such Equity
Interests of any Subsidiary or of any other Person may be exchanged and any
Equity Interests issuable to Emtec DE upon exercise of any warrants, options or
similar rights which may at the time of calculation be held by Emtec DE), unless
any of the foregoing is the result of a transaction permitted under Section 7.1
hereof, (b) (i) any “person” or “group of persons” (within the meaning of
Section 13(d) or 14(a) of the Exchange Act), other than the shareholders of
Emtec DE as of the date of this Agreement or any of their respective Affiliates
(provided that with respect to DARR, for purposes of this definition,
“Affiliates” shall include its Permitted Transferees), shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of thirty-five percent (35%) or more of the voting
Equity Interest of Emtec DE; or (ii) from and after the date hereof, individuals
who on the date hereof constitute the Board of Directors of Emtec DE (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Emtec DE was approved by a vote
of a majority of the directors then still in office who were either directors on
the date hereof or whose election or nomination for election was previously
approved) cease for any reason to constitute a majority of the board of
directors of Emtec DE then in office; or (c) any merger, consolidation or sale
of substantially all of the property or assets of any Borrower or any direct or
indirect Subsidiary of any Borrower unless any of the foregoing is the result of
a transaction permitted under Section 7.1 hereof or a transaction in which a
Subsidiary is merged  into or consolidated with any other Subsidiary or a
Borrower, provided that, in the case of a merger into or consolidation with a
Borrower, the Borrower is the surviving Person (and in the case of a merger into
or consolidation with Emtec DE, Emtec DE is the surviving Person).  For purposes
of this definition, control or controlled shall mean the power (direct or
indirect) to direct or cause the direction of the management and policies of any
Person, by contract or otherwise.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBCG or any
environmental agency or superfund), upon the Collateral, any Borrower or any of
its Affiliates.
 
“Closing Date” shall mean December 30, 2011 or such other date as may be agreed
to by the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
 
4

--------------------------------------------------------------------------------

 
 
“Collateral” shall mean and include:
 
(a)           all Receivables;
 
(b)           all Equipment;
 
(c)           all General Intangibles;
 
(d)           all Inventory;
 
(e)           all Investment Property;
 
(f)            all Subsidiary Stock;
 
(g)           the Leasehold Interests;
 
(h)           all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing); (ix)
all supporting obligations; and (x) any other goods, personal property or real
property now owned or hereafter acquired in which any Borrower has expressly
granted a security interest or may in the future grant a security interest to
Agent hereunder, or in any amendment or supplement hereto or thereto, or under
any other agreement between Agent and any Borrower;
 
(i)           all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g) or (h) of this Paragraph; and
 
(j)           all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
(h) and (i) in whatever form, including, but not limited to:  cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood, liability and credit insurance),
negotiable instruments and other instruments for the payment of money, chattel
paper, security agreements, documents, eminent domain proceeds, condemnation
proceeds and tort claim proceeds.
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, “Collateral” shall not include any property or
agreement of any Borrower to the extent (but only to the extent) the granting of
a security interest therein is prohibited by applicable laws, requires a consent
not obtained of any Governmental Body pursuant to applicable laws or is
prohibited by, or constitutes a breach or default under, or results in the
termination of, or requires any consent not obtained under, any contract,
instrument or other document giving rise to or affecting such property, in each
case solely to the extent that such breach, default, termination or requirement
for consent is not rendered ineffective by any of Sections 9-406, 9-407 or 9-408
of the Uniform Commercial Code or other applicable laws.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as the same may be adjusted upon
any assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Executive Officer, Chief Financial Officer, President, Chairman or
Controller of Borrowing Agent, which shall state that, based on an examination
sufficient to permit such officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, specifying such Default or
Event of Default, its nature, when it occurred, whether it is continuing and the
steps being taken by Borrowers with respect to such default and, such
certificate shall have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 6.5, 7.4,
7.5, 7.6, 7.7, 7.8, 7.10, 7.11 and 7.21 hereof.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents or the Subordinated Loan Documentation, including any Consents
required under Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (a) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (b) any obligations with respect to undrawn letters of credit issued for
the account of that Person; and (c) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designated to
protect a Person against fluctuation in interest rates, currency exchange rates
or commodity prices; provided, however, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit in the Ordinary Course
of Business of such Person.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
 
 
6

--------------------------------------------------------------------------------

 
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Covelix India” means Covelix Technologies Private, Ltd., an entity incorporated
in India.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“DARR” means DARR Westwood LLC, a Delaware limited liability company.
 
“Debt Payments” shall mean collectively, all Senior Debt Payments and
Subordinated Debt Payments.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earn Out Payments” shall mean cash payments made by a Borrower pursuant to
earn-out liabilities incurred in connection with the acquisition of all or a
substantial part of the assets or Equity Interests of any Person.
 
“EBITDA” shall mean for any period the sum of (a) net income (or loss) of
Borrowers on a Consolidated Basis for such period (excluding extraordinary gains
or losses), plus (b) all interest expense of Borrowers on a Consolidated Basis
for such period, plus (c) all charges against income of Borrowers on a
Consolidated Basis for such period for federal, state and local taxes actually
paid, plus (d) depreciation expenses for Borrowers on a Consolidated Basis for
such period, plus (e) amortization expenses for Borrowers on a Consolidated
Basis for such period, plus (f) all non-cash stock based compensation paid
during such period, plus (g) all cash payments due during such period under any
bonus, retention or other performance based agreement.
 
“Eligible Inventory” shall mean and include finished goods Inventory, with
respect to each Borrower, valued at the lower of cost or market value,
determined on a weighted average basis, which is not, in Agent’s reasonable
credit judgment, obsolete, slow moving or unmerchantable and which Agent, in its
reasonable credit judgment, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate in its reasonable
credit judgment, including whether the Inventory is subject to a perfected,
first priority security interest in favor of Agent and no other Lien (other than
a Permitted Encumbrance).  In addition, Inventory shall not be Eligible
Inventory if it (a) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof, (b) is in transit, (c) is located outside the continental United
States or at a location that is not otherwise in compliance with this Agreement,
(d) constitutes Consigned Inventory, (e) is the subject of an Intellectual
Property Claim; (f) is subject to a License Agreement or other agreement that
limits, conditions or restricts any Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement; or (g) is situated at
a location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement.  Eligible Inventory
shall not include Inventory being acquired pursuant to a trade Letter of Credit
to the extent such trade Letter of Credit remains outstanding.
 
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its reasonable credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate.  A Receivable shall not be deemed eligible unless such Receivable
is subject to Agent’s first priority perfected security interest and no other
Lien (other than Permitted Encumbrances), and is evidenced by an invoice or
other documentary evidence satisfactory to Agent.  In addition, no Receivable
shall be an Eligible Receivable if:
 
(a)           it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           it is due or unpaid more than either (i) sixty (60) days after the
original due date or (ii) one hundred twenty (120) days after the original
invoice date, whichever is sooner; provided that Receivables owing from the
United States of America or any department, agency or instrumentality of the
United States of America that are due or unpaid more than sixty (60) days after
the original due date, but less than ninety (90) days after the original due
date (such Receivables are referred to as the “Extended US Receivables”) shall
be deemed Eligible Receivables so long as the Extended US Receivables (A) do not
exceed, at any given time Three Million Dollars ($3,000,000) and (B) not due and
unpaid one hundred twenty (120) days after the invoice date;
 
(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder, provided that for purposes of
this clause (c), each department, agency or instrumentality of the United States
of America or Canada and each department, agency or instrumentality of any
state, province or territory of the United State of America or Canada, shall be
treated as a separate Customer.  Such percentage may, in Agent’s reasonable
credit judgment, be increased or decreased from time to time;
 
(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
 
(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vii) acquiesce to, or fail to have dismissed, any petition which is
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
 
(f)           the sale is to a Customer outside the continental United States of
America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent in its reasonable discretion;
 
(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h)           Agent believes, in its reasonable credit judgment, that collection
of such Receivable is insecure or that such Receivable may not be paid by reason
of the Customer’s financial inability to pay;
 
(i)            the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 6305 et seq.) or has otherwise complied with
other applicable statutes or ordinances or Agent otherwise, in its reasonable
credit judgment, deems such Receivable an Eligible Receivable; provided that any
such Receivable shall be an Eligible Receivable for the first sixty (60) days
following the Closing Date;
 
 
9

--------------------------------------------------------------------------------

 
 
(j)            the goods giving rise to such Receivable have not been delivered
to the Customer or the services giving rise to such Receivable have not been
performed by the applicable Borrower or the Receivable otherwise does not
represent a final sale;
 
(k)           the Receivables of the Customer exceed a credit limit determined
by Agent, in its reasonable credit judgment, to the extent such Receivable
exceeds such limit;
 
(l)            the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, the Customer is also a creditor or supplier of a
Borrower or the Receivable is contingent in any respect or for any reason, but
only to the extent of the amount of such offset, deduction, defense, dispute or
counterclaim.
 
(m)           the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
 
(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed, but only to the extent
of such returned, rejected or repossessed item or such services that have been
disputed, as applicable;
 
(o)           such Receivable is not payable to a Borrower; or
 
(p)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its reasonable credit
judgment.
 
“Eligible Unbilled Receivables” shall mean each Receivable that would otherwise
be an Eligible Receivable but for the fact that it is not evidenced by an
invoice or other evidence that it has been submitted to a Customer for payment;
provided, however such Borrower shall have acceptable records as to the
Receivables and provided further that no Receivable shall be an Eligible
Unbilled Receivable if such Borrower does not generate an invoice therefor or
otherwise submit such Receivable to a Customer for payment within thirty-five
(35) days of when such Receivable is first treated as an Eligible Unbilled
Receivable hereunder.
 
“Emerging Cloud” shall mean a non-wholly-owned Subsidiary of Gnuco to be formed
after the Closing Date and joined as a borrower subject to the terms of Section
7.12 hereof.
 
“Emtec Canada” shall mean Emtec Infrastructure Services Canada Corporation, a
corporation organized under the federal laws of Canada.
 
“Emtec India” shall mean Emtec Software India Private Limited, an entity
incorporated in India.
 
 
10

--------------------------------------------------------------------------------

 
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing (a)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternative Source”), at approximately
11:00 a.m., London time two (2) Business Days prior to the first day of such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (b) a number equal to 1.00 minus
the Reserve Percentage.
 
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  Agent shall give prompt notice to
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
 
11

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Loan” shall mean a Revolving Advance at any time that bears
interest based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Existing Credit Agreement” shall mean that certain Loan and Security Agreement
dated December 7, 2006 among Borrowers and De Lage Landen Financial Services,
Inc., as amended from time to time.
 
“Existing Floor Plan Agreement” shall mean that certain Loan Agreement
(Revolving Credit Loan and Floorplan Loan) dated June 23, 2011 between Emtec
Canada and De Lage Landen Financial Services Canada, Inc., as amended from time
to time.
 
“FATCA” shall mean Sections 1471 through 1475 of the Code, and any official
interpretation thereof.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.
 
 
12

--------------------------------------------------------------------------------

 
 
“Finished Goods Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA minus Unfinanced Capital Expenditures made
during such period minus cash taxes paid during such period minus dividends and
distributions on account of any Equity Interests during such period to (b) all
Debt Payments made during such period.
 
“Foreign Subsidiary” of any Person, shall mean (i) any Subsidiary of such Person
that is not organized or incorporated in the United States of America any state
or territory thereof, and (ii) any other Subsidiary of such Person, if the grant
of a security interest in or a pledge of the Equity Interests of such Subsidiary
would create an investment in “United States property” within the meaning of
Section 956 of the Code that could give rise to taxable income for any Borrower
pursuant to Section 951 of the Code.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
 
“Gnuco Seller” shall mean a “Seller” as defined in that certain Securities
Purchase Agreement, dated August 15, 2011, by and among Global, Emtec DE, Gnuco,
the members of Gnuco listed on the signature pages thereto and solely for the
purposes of Section 8.2, Section 9.2 and Article X thereto, Greg Lewis and Don
Sweeney.
 
“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.
 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
 
“Gross-Up Payment” shall have the meaning set forth in Section 3.10 hereof.
 
“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
 
 
13

--------------------------------------------------------------------------------

 
 
“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor, in form and
substance satisfactory to Agent.
 
“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et  seq.), RCRA, or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) all indebtedness for the deferred purchase
price of property or services (other than accounts payable incurred in the
Ordinary Course of Business and any Earn-Out Payments and similar payment
obligations that have not been earned in full as of such date or are
contingent), (c) all indebtedness for reimbursement and other obligations with
respect to surety bonds and letters of credit, (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, (e) all Capitalized Lease
Obligations, (f) all Contingent Obligations, and (g) Earn-Out Payments and
similar payment obligations that have been earned in full as of such date and
are not contingent.
 
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
 
14

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities other than Equity
Interests of any Subsidiary (whether certificated or uncertificated), securities
entitlements, securities accounts, commodities contracts and commodities
accounts.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.
 
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises described in Schedule 4.19 and identified as
leased premises.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender Default” shall have the meaning set forth in Section 2.23 hereof.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms meets the
following requirements: such Interest Rate Hedge (a) is documented in a standard
International Swap Dealer Association Agreement, (b) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (c) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under the Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
 
“Letter of Credit Sublimit” shall mean Seven Million Dollars ($7,000,000).
 
“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.
 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive (or subordinate)
any Lien that such Person may ever have with respect to any of the Collateral
and shall authorize Agent from time to time to enter upon the premises to
inspect or remove the Collateral from such premises or to use such premises to
store or dispose of such Collateral.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of any Borrower or any Guarantor, (b) any Borrower’s ability to duly
and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent’s Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent’s and each Lender’s rights and remedies under this Agreement and the
Other Documents.
 
“Material Contract” shall mean all agreements, contracts, plans, leases,
arrangements or commitments that are deemed to be a material contract within the
meaning of Item 601(b)(10) of Regulation S-K promulgated under the Securities
Act.
 
 
16

--------------------------------------------------------------------------------

 
 
“MauritiusCo” shall mean Emtec Services Mauritius, a company organized under the
laws of Mauritius.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Revolving Advance Amount” shall mean for the period from February 1
through August 31, an amount not to exceed Thirty Million Dollars ($30,000,000)
and for the period from September 1 through January 31, an amount not to exceed
Forty Five Million Dollars ($45,000,000).
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“NewSpring” shall mean NewSpring SBIC Mezzanine Capital II, L.P, a Delaware
limited partnership, and any permitted successors and assigns.
 
“NewSpring/Peachtree Loan Agreement” shall have the meaning set forth in the
definition of NewSpring/Peachtree Subordinated Debt Documents.
 
“NewSpring Subordinated Debt” shall mean Indebtedness in the original principal
amount of Ten Million Dollars ($10,000,000) owing by Borrowers to NewSpring and
evidenced by the NewSpring/Peachtree Subordinated Debt Documents.
 
“NewSpring/Peachtree Subordinated Debt Documents” shall mean collectively, that
certain Senior Subordinated Promissory Note dated of even date herewith and
issued by Borrowers in favor of Peachtree, that certain Amended and Restated
Senior Subordinated Promissory Note dated of even date herewith and issued by
Borrowers in favor of NewSpring, that certain Amended and Restated Subordinated
Loan Agreement dated of even date herewith among Borrowers, Peachtree, NewSpring
and Subordinated Collateral Agent (“NewSpring/Peachtree Loan Agreement”) and any
instruments, documents and agreements executed in connection therewith or
related thereto, all as may be amended, restated, supplemented or otherwise
modified from time to time, as permitted under the terms of the NewSpring
Subordination Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
“NewSpring/Peachtree Subordination Agreement” shall mean that certain
Subordination Agreement among Agent, Peachtree, NewSpring, Subordinated
Collateral Agent and Borrowers, in form and substance satisfactory to Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
“Note” shall mean collectively, the Revolving Credit Notes.
 
“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future under this Agreement and the
Other Documents (including any interest or other amounts accruing thereon after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest or other
amounts is allowed in such proceeding), whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement (including, without limitation, any Hedge
Liability), or in any other manner, and any obligations of Borrowers to Lenders
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Agent’s or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether any of the foregoing is direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, and shall also
include any amendments, extensions, renewals or increases and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with this
Agreement and the Other Documents, including, but not limited to, reasonable
attorneys’ fees and expenses and all obligations of any Borrower to Agent or
Lenders to perform acts or refrain from taking any action.
 
“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as substantially conducted on or
after the Closing Date, subject to any limitations set forth in the terms of
this Agreement.
 
“Organizational Documents” shall mean (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any Other
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
 
18

--------------------------------------------------------------------------------

 
 
“Other Documents” shall mean the Note, the Questionnaire, the Pledge Agreement,
any Guaranty, any Guarantor Security Agreement, the NewSpring/Peachtree
Subordination Agreement, any Lender-Provided Interest Rate Hedge, any assignment
documents necessary under the Federal Assignment of Claims Acts and any and all
other agreements, instruments and documents, including guaranties, pledges,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by any Borrower or any Guarantor and/or delivered to Agent or any Lender in
respect of the transactions contemplated by this Agreement, as each may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10 hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“Payroll Reserve” shall mean an amount at any given time equal to the product of
(a) the gross amount of Borrowers’ average daily payroll obligations for the
immediately preceding calendar month (or for a shorter time frame as Agent may
determine in its reasonable credit judgment) times (b) the number of days since
the last payroll funding as of the date of the applicable Borrowing Base
Certificate.  For illustrative purposes only, an example of the calculation is
attached as Exhibit A.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
“Peachtree” shall mean Peachtree II, L.P., a limited partnership.
 
“Peachtree Subordinated Debt” shall mean Indebtedness in the original principal
amount of Three Million Dollars ($3,000,000) owing by Borrowers to Peachtree and
evidenced by the NewSpring/Peachtree Subordinated Debt Documents.
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (a) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (b) has
at any time within the preceding five (5) years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” shall mean:
 
(a)           Liens in favor of Agent for the benefit of Agent and Lenders
securing the Obligations;
 
(b)           Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
 
(c)           Liens created or arising securing the Peachtree Subordinated Debt
and NewSpring Subordinated Debt;
 
(d)           deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
 
(e)           deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business;
 
(f)            Liens arising by virtue of the rendition, entry or issuance
against any Borrower or any Subsidiary, or any property of any Borrower or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (i) is in existence for less than twenty (20) consecutive days after it
first arises or is being Properly Contested and (ii) is at all times junior in
priority to any Liens in favor of Agent;
 
(g)           mechanics’, workers’, materialmen’s or other like Liens arising in
the Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;
 
(h)           Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (i) any such lien shall not
encumber any other property of any Borrower and (ii) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6 hereof;
 
(i)            other Liens incidental to the conduct of any Borrower’s business
or the ownership of its property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially detract from Agent’s or Lenders’
rights in and to the Collateral or the value of any Borrower’s property or
assets or which do not materially impair the use thereof in the operation of any
Borrower’s business;
 
(j)            Liens disclosed on Schedule 1.2; provided that each such Lien
shall secure only those obligations which such Lien secures on the Closing Date
and shall not subsequently apply to any other property or assets of any
Borrower; and
 
(k)           operating leases for equipment or otherwise and associated
security interests securing the subject(s) of such leases in the Ordinary Course
of Business.
 
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Transferee” means: (a) Dinesh R. Desai or the managing member of
DARR, and any corporation, partnership or other entity that is an Affiliate of
any of the foregoing persons in this clause (a) (collectively, “DARR
Affiliates”), (b) any present or former managing director, director, trustee or
other fiduciary, general partner, limited partner, member, officer or employee
of DARR or any DARR Affiliate, or any spouse or lineal descendant (natural or
adopted), sibling or parent of any of the foregoing persons in this clause (b),
any heir, executor, administrator, testamentary trustee, legatee or beneficiary
of any of the foregoing persons described in this clause (b), or any personal
representative upon the death, disability or incompetency of any of the
foregoing persons described in this clause (b) for the purpose of the protection
and management of the assets of such person (collectively, “DARR Associates”),
and (c) any trust, the beneficiaries of which, or any charitable trust, the
grantor of which, or any corporation, limited liability company, partnership or
other business entity, the stockholders, members or general and limited partners
of which, include only DARR, DARR Affiliates, or DARR Associates.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Borrower or any member of the Controlled Group or any such Plan to which any
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
 
“Pledge Agreement” shall mean any Pledge Agreement executed by any Borrower in
favor of Agent pledging all Equity Interests in any Subsidiary that is not a
Borrower and all Subsidiary Stock to secure the Obligations, in form and
substance satisfactory to Agent.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
 
21

--------------------------------------------------------------------------------

 
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (a) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (b) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (c) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (d) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Agent (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(e) if such Indebtedness or Lien, as applicable, results from, or is determined
by the entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review; and (f) if
such contest is abandoned, settled or determined adversely (in whole or in part)
to such Person, such Person or such Person’s insurance forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowing Agent and delivered to Agent.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
 
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
 
“Register” shall have the meaning set forth in Section 16.3(e).
 
“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b)
hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
 
 
22

--------------------------------------------------------------------------------

 
 
“Required Lenders” shall mean Lenders holding at least fifty percent (50%) of
the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty percent (50%) of the Commitment Percentages; provided, however, if there
are fewer than three (3) Lenders, Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean Advances made other than Letters of Credit.
 
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus the Applicable
Margin with respect to Eurodollar Rate Loans.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Senior Debt Payments” shall mean and include the sum of (a) all cash actually
expended by any Borrower to make (i) interest payments on any Advances
hereunder, plus (ii) payments for all fees, commissions and charges set forth
herein and with respect to any Advances, plus (iii) payments on account of any
Capitalized Lease Obligation, plus (iv) payments with respect to any other
Indebtedness for borrowed money other than Subordinated Debt Payments plus (v)
Earn Out Payments and any other cash payments due during such period under any
bonus, retention or other performance based agreement and (b) without
duplication, all interest expense accrued on Eurodollar Rate Loans.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Subordinated Collateral Agent” shall mean NewSpring, in its capacity as
collateral agent for NewSpring and Peachtree under the terms of the
NewSpring/Peachtree Subordinated Debt Documents.
 
 
23

--------------------------------------------------------------------------------

 
 
“Subordinated Debt” shall mean collectively, the Peachtree Subordinated Debt,
the NewSpring Subordinated Debt and any other Indebtedness of any Borrower that
is subordinate to the Obligations on written terms and conditions satisfactory
to Agent.
 
“Subordinated Debt Payments” shall mean and include all cash actually expended
to make payments of principal, interest or premium on account of the
Subordinated Debt.
 
“Subordinated Loan Documentation” shall mean collectively, the
NewSpring/Peachtree Subordinated Debt Documents and any other instruments,
documents or agreements evidencing any Subordinated Debt.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Subsidiary Stock” shall mean (a) all of the issued and outstanding Equity
Interests of any Subsidiary other than a Foreign Subsidiary owned by any
Borrower and (b) with respect to any first-tier Foreign Subsidiary owned by any
Borrower, sixty-five percent (65%) of the Equity Interests of such Foreign
Subsidiary.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Termination Event” shall mean (a) a Reportable Event with respect to any Plan
or Multiemployer Plan; (b) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (c) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (d) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (e) any event or
condition (i) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (ii) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (f) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA of any Borrower
or any member of the Controlled Group from a Multiemployer Plan.
 
“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions’ shall have the meaning set forth in Section 5.5 hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Unbilled Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances plus (ii)
all amounts due and owing to any Borrower’s trade creditors which are due or
unpaid more than sixty (60) days past the due date unless otherwise on formal
written extended terms, plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.
 
“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrowers other than those made utilizing financing provided by the applicable
seller or third party lenders.  For the avoidance of doubt, Capital Expenditures
made by a Borrower utilizing Revolving Advances shall be deemed Unfinanced
Capital Expenditures.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
1.3.           Uniform Commercial Code Terms.  All terms used herein and defined
in the Uniform Commercial Code as adopted in the Commonwealth of Pennsylvania
from time to time (the “Uniform Commercial Code”) shall have the meaning given
therein unless otherwise defined herein.  Without limiting the foregoing, the
terms “accounts”, “chattel paper”, “commercial tort claims”, “instruments”,
“general intangibles”, “goods”, “payment intangibles”, “proceeds”, “supporting
obligations”, “securities”, “investment property”, “documents”, “deposit
accounts”, “software”, “letter of credit rights”, “inventory”, “equipment” and
“fixtures”, as and when used in the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial
Code.  To the extent the definition of any category or type of collateral is
expanded by any amendment, modification or revision to the Uniform Commercial
Code, such expanded definition will apply automatically as of the date of such
amendment, modification or revision.
 
1.4.           Certain Matters of Construction.  The terms “herein”, “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph or subdivision.  All
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.  Any pronoun used shall be deemed to cover all
genders.  Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all amendments, restatements, supplements or
other modifications thereto and any and all extensions or renewals thereof.  All
references herein to the time of day shall mean the time in Philadelphia,
Pennsylvania.  All financial calculations shall be performed with Inventory
valued on a weighted average basis.  Whenever the words “including” or “include”
shall be used, such words shall be understood to mean “including, without
limitation” or “include, without limitation”.  A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived in writing by the Required
Lenders.  Any Lien referred to in this Agreement or any of the Other Documents
as having been created in favor of Agent, any agreement entered into by Agent
pursuant to this Agreement or any of the Other Documents, any payment made by or
to or funds received by Agent pursuant to or as contemplated by this Agreement
or any of the Other Documents, or any act taken or omitted to be taken by Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of Agent and Lenders.
Wherever the phrase “to the best of Borrowers’ knowledge” or words of similar
import relating to the knowledge or the awareness of any Borrower are used in
this Agreement or Other Documents, such phrase shall mean and refer to (i) the
actual knowledge of a senior officer of any Borrower or (ii) the knowledge that
a senior officer would have obtained if he had engaged in good faith and
diligent performance of his duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such
Borrower and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
 
 
25

--------------------------------------------------------------------------------

 
 
II.           ADVANCES, PAYMENTS.
 
2.1.           Revolving Advances.
 
(a)           Amount of Revolving Advances.  Subject to the terms and conditions
set forth in this Agreement including Section 2.1(b) hereof, each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the lesser of (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit or (y) an
amount equal to the sum of:
 
(i)            up to eighty-five percent (85%), subject to the provisions of
Section 2.1(b) hereof (“Receivables Advance Rate”), of Eligible Receivables,
plus
 
(ii)           up to the lesser of (A) seventy-five percent (75%), subject to
the provisions of Section 2.1(b) hereof (“Unbilled Receivables Advance Rate”),
of Eligible Unbilled Receivables or (B) Five Million Dollars ($5,000,000), plus
 
(iii)           up to the lesser of (A) sixty-five percent (65%), subject to the
provisions of Section 2.1(b) hereof, of the value of the Eligible Inventory
(“Finished Goods Inventory Advance Rate”) or (B) Three Million Dollars
($3,000,000) in the aggregate at any one time, plus
 
(iv)           during the period from September 1 through January 31, up to the
lesser of (A) the product of (i) the aggregate Maximum Undrawn Amount of all
outstanding trade Letters of Credit for Inventory purchases times (ii) the
Finished Goods Inventory Advance Rate or (B) Four Million Dollars ($4,000,000),
minus
 
(v)            the aggregate Maximum Undrawn Amount of all outstanding Letters
of Credit, minus
 
(vi)           the Availability Block, minus
 
(vii)          such reserves (including, without limitation, the Payroll
Reserve) all as Agent may reasonably deem proper and necessary from time to time
in its reasonable credit judgment.
 
The amount derived from the sum of (x) the amounts in Sections 2.1(a)(y)(i),
(ii), (iii) and (iv) minus (y) the amounts in Section 2.1 (a)(y)(vi) and (vii)
at any time and from time to time shall be referred to as the “Formula
Amount”.  The Revolving Advances shall be evidenced by one or more secured
promissory notes (collectively, the “Revolving Credit Note”) substantially in
the form attached hereto as Exhibit 2.1(a).
 
(b)           Discretionary Rights.  The Advance Rates may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable credit judgment.  Each Borrower consents to any such increases or
decreases and acknowledges that decreasing the Advance Rates or increasing or
imposing reserves may limit or restrict Advances requested by Borrowing
Agent.  Agent shall give Borrowers five (5) Business Days prior written notice
of its intention to decrease the Advance Rates or impose reserves.  The rights
of Agent under this subsection are subject to the provisions of Section 16.2(b)
hereof.
 
2.2.           Procedure for Revolving Advances Borrowing.
 
(a)           Borrowing Agent on behalf of any Borrower may notify Agent prior
to 11:00 a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any Other
Document, or with respect to any other Obligation, become due, the same shall be
deemed a request for a Revolving Advance maintained as a Domestic Rate Loan as
of the date such payment is due, in the amount required to pay in full such
interest, fee, charge or Obligation under this Agreement or any other agreement
with Agent or Lenders, and such request shall be irrevocable.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 11:00 a.m. on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount on the date of such
Advance to be borrowed, which amount shall be in an aggregate principal amount
that is not less than One Million Dollars ($1,000,000) and integral multiples of
One Hundred Thousand Dollars ($100,000) in excess thereof, and (iii) the
duration of the first Interest Period therefor.  Interest Periods for Eurodollar
Rate Loans shall be for one, two or three months; provided, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day.  No Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default.  After giving effect to each
requested Eurodollar Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than five (5) Eurodollar Rate Loans, in the aggregate.
 
(c)           Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
 
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 11:00 a.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d) herein.
 
(d)           Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 11:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
a Eurodollar Rate Loan, the duration of the first Interest Period therefor.
 
 
27

--------------------------------------------------------------------------------

 
 
(e)           At its option and upon written notice given prior to 11:00 a.m.,
at least three (3) Business Days’ prior to the date of such prepayment, any
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment.  Such Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment.  In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, such Borrower shall indemnify Agent and Lenders therefor
in accordance with Section 2.2(f) hereof.
 
(f)           Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
 
(g)           Notwithstanding any other provision hereof, if any Applicable Law,
or any change therein or in the interpretation or application thereof, shall
make it unlawful for any Lender (for purposes of this subsection (g), the term
“Lender” shall include any Lender and the office or branch where any Lender or
any corporation or bank controlling such Lender makes or maintains any
Eurodollar Rate Loans) to make or maintain its Eurodollar Rate Loans, the
obligation of Lenders to make Eurodollar Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected Eurodollar Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
Eurodollar Rate Loans or convert such affected Eurodollar Rate Loans into loans
of another type.  If any such payment or conversion of any Eurodollar Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan.  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Lenders to Borrowing Agent shall be conclusive absent manifest
error.
 
2.3.           Disbursement of Advance Proceeds.  All Advances shall be
disbursed from whichever office or other place Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to Agent or
Lenders, shall be charged to Borrowers’ Account on Agent’s books.  During the
Term, Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate in writing to Agent, in
immediately available federal funds or other immediately available funds or,
with respect to Revolving Advances deemed to have been requested by any
Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
 
 
28

--------------------------------------------------------------------------------

 
 
2.4.           Reserved.
 
2.5.           Maximum Advances.  The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount or (b) the Formula Amount, less in each case the aggregate
Maximum Undrawn Amount of all issued and outstanding Letters of Credit.
 
2.6.           Repayment of Advances.
 
(a)           The Revolving Advances shall be due and payable in full on the
last day of the Term subject to earlier prepayment as herein provided.
 
(b)           Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received.  In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, all
items of payment shall be deemed applied by Agent on account of the Obligations
one (1) Business Day after (i) the Business Day Agent receives such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account.  Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.
 
(c)           All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. on the due date therefor in lawful money
of the United States of America in federal funds or other funds immediately
available to Agent.  Agent shall have the right to effectuate payment on any and
all Obligations due and owing hereunder by charging Borrowers’ Account or by
making Advances as provided in Section 2.2 hereof.
 
(d)           Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction (other
than withholdings or deductions expressly described in Section 3.10 hereof)
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
 
2.7.           Repayment of Excess Advances.  The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
 
 
29

--------------------------------------------------------------------------------

 
 
2.8.           Statement of Account.  Agent shall maintain, in accordance with
its customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month.  The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty (30)
days after such statement is received by Borrowing Agent.  The records of Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Advances and other charges thereto and of payments
applicable thereto.
 
2.9.           Letters of Credit.  Subject to the terms and conditions hereof,
Agent shall issue or cause the issuance of trade and/or standby letters of
credit (“Letters of Credit”) for the account of any Borrower; provided, however,
that Agent will not be required to issue or cause to be issued any Letters of
Credit to the extent that the issuance thereof would then cause the sum of (i)
the outstanding Revolving Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount.  The Maximum Undrawn Amount of
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit.  All disbursements or payments related to Letters of
Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans.  Letters of Credit that have not been drawn upon shall not bear
interest.
 
2.10.           Issuance of Letters of Credit.
 
(a)           Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 11:00 a.m., at least five (5) Business Days’ prior to
the proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request.  Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
 
(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and (ii)
have an expiry date not later than twenty-four (24) months after such Letter of
Credit’s date of issuance and in no event later than the last day of the
Term.  Each standby Letter of Credit shall be subject either to The Uniform
Customs and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued (the
“UCP”) or the International Standby Practices (ISP98 International Chamber of
Commerce Publication Number 590) (the “ISP98 Rules”)), and any subsequent
revision thereof at the time a standby Letter of Credit is issued, as determined
by Agent, and each trade Letter of Credit shall be subject to the UCP.
 
(c)           Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
2.11.           Requirements For Issuance of Letters of Credit.
 
(a)           Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit.  If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit or the application therefor.
 
(b)           In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and be continuing, (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances, (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Agent or Agent’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
name or Agent’s, or in the name of Agent’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof.  Neither Agent nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent’s or its attorney’s willful misconduct.  This power, being
coupled with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.
 
2.12.           Disbursements, Reimbursement.
 
(a)           Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
 
(b)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent (i) prior to 12:00 Noon on
each date that an amount is paid by Agent under any Letter of Credit (each such
date, a “Drawing Date”) if it has received notice of such payment prior to 11:00
a.m. on such date (ii) or by 12:00 Noon on the next Business Day if it received
notice of such payment after 11:00 a.m. on such date, in each case in an amount
equal to the amount so paid by Agent.  In the event Borrowers fail to reimburse
Agent for the full amount of any drawing under any Letter of Credit by 12:00
Noon, on the Drawing Date, Agent will promptly notify each Lender thereof, and
Borrowers shall be deemed to have requested that a Revolving Advance maintained
as a Domestic Rate Loan be made by the Lenders to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the lesser of Maximum Revolving Advance Amount or the Formula Amount
and subject to Section 8.2 hereof.  Any notice given by Agent pursuant to this
Section 2.12(b) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)           Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount.  If any Lender so notified fails to make available to Agent the amount
of such Lender’s Commitment Percentage of such amount by no later than 2:00 p.m.
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Revolving Advances maintained as a
Domestic Rate Loans on and after the fourth (4th) day following the Drawing
Date.  Agent will promptly give notice of the occurrence of the Drawing Date,
but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.12(c)(i) and (ii) until and commencing from the date of receipt of notice from
Agent of a drawing.
 
(d)           With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.12(b), because of Borrowers’
failure to satisfy the conditions set forth in Section 8.2 (other than any
notice requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan.  Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.
 
(e)           Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events: (i) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (ii) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and (iii)
all Persons (other than Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit.
 
 
32

--------------------------------------------------------------------------------

 
 
2.13.           Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Agent under the Letter of Credit with respect to which any Lender has
made a Participation Advance to Agent, or (ii) in payment of interest on such a
payment made by Agent under such a Letter of Credit, Agent will pay to each
Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
 
(b)           If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
 
2.14.           Documentation.  Each Borrower agrees to be bound by the terms of
the Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
 
2.15.           Determination to Honor Drawing Request.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that such documents and certificates comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.
 
2.16.           Nature of Participation and Reimbursement Obligations.  Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
 
(a)           any set-off, counterclaim, recoupment, defense or other right
which such Lender or Borrower may have against Agent, any Borrower or any other
Person for any reason whatsoever;
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           the failure of any Borrower or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
this Agreement for the making of a Revolving Advance, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under Section
2.12;
 
(c)           any lack of validity or enforceability of any Letter of Credit;
 
(d)           any claim of breach of warranty that might be made by Borrower or
any Lender against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or any
Subsidiaries of such Borrower and the beneficiary for which any Letter of Credit
was procured);
 
(e)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
 
(f)           payment by Agent under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;
 
(g)           the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(h)           any failure by Agent or any of Agent’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Agent has
received written notice from Borrowing Agent of such failure within three (3)
Business Days after Agent shall have furnished Borrowing Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;
 
(i)            any Material Adverse Effect on any Borrower or any Guarantor;
 
 
34

--------------------------------------------------------------------------------

 
 
(j)            any breach of this Agreement or any Other Document by any party
thereto;
 
(k)           the occurrence or continuance of an insolvency proceeding with
respect to any Borrower or any Guarantor;
 
(l)            the fact that a Default or Event of Default shall have occurred
and be continuing;
 
(m)           the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(n)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
2.17.           Indemnity.  In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes (other
than taxes of a type for which a Borrower would not be required to make a
Gross-Up Payment under Section 3.10 hereof), penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Agent or
any of Agent’s Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of (A)
the gross negligence or willful misconduct of Agent as determined by a final and
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by Agent or any of Agent’s Affiliates of a proper demand for payment
made under any Letter of Credit, except if such dishonor resulted from any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto Governmental Body (all such acts or omissions herein called
“Governmental Acts”).
 
2.18.           Liability for Acts and Omissions.  As among Borrowers and Agent
and Lenders, each Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the respective foregoing,
Agent shall not be responsible for: (a) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (b) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (c) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (d) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(e) errors in interpretation of technical terms; (f) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (g) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (h) any consequences arising from
causes beyond the control of Agent, including any governmental acts, and none of
the above shall affect or impair, or prevent the vesting of, any of Agent’s
rights or powers hereunder. Nothing in the preceding sentence shall relieve
Agent from liability for Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (a)
through (h) of such sentence.  In no event shall Agent or Agent’s Affiliates be
liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
 
 
35

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (a) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (b) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (c) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (d) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (e) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (f) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
 
2.19.           Additional Payments.  Any sums expended by Agent or any Lender
due to any Borrower’s failure to perform or comply with its obligations under
this Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14, 4.21 and 6.1 hereof, may be charged to
Borrowers’ Account as a Revolving Advance and added to the Obligations.
 
2.20.           Manner of Borrowing and Payment.
 
(a)           Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders.
 
(b)           Each payment (including any application of proceeds of Collateral
under Section 4.15(h) hereof and each prepayment) by any Borrower on account of
the principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders.  Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
p.m., in Dollars and in immediately available funds.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)           (i)           Notwithstanding anything to the contrary contained
in Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by
Agent.  On or before 1:00 p.m. on each Settlement Date commencing with the first
Settlement Date following the Closing Date, Agent and Lenders shall make certain
payments as follows: (A) if the aggregate amount of new Revolving Advances made
by Agent during the preceding Week (if any) exceeds the aggregate amount of
repayments applied to outstanding Revolving Advances during such preceding Week,
then each Lender shall provide Agent with funds in an amount equal to its
applicable Commitment Percentage of the difference between (1) such Revolving
Advances and (2) such repayments and (B) if the aggregate amount of repayments
applied to outstanding Revolving Advances during such Week exceeds the aggregate
amount of new Revolving Advances made during such Week, then Agent shall provide
each Lender with funds in an amount equal to its applicable Commitment
Percentage of the difference between (1) such repayments and (2) such Revolving
Advances.
 
(ii)           Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Revolving Advances which it has funded.
 
(iii)           Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Revolving
Advances made during the Week immediately preceding such Settlement Date.  Such
certificate of Agent shall be conclusive in the absence of manifest error.
 
(d)           If any Lender or Participant (a “benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 
 
37

--------------------------------------------------------------------------------

 
 
(e)           Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount.  Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Effective Rate (computed on the
basis of a year of 360 days) during such period as quoted by Agent, times (ii)
such amount, times (iii) the number of days from and including such Settlement
Date to the date on which such amount becomes immediately available to Agent.  A
certificate of Agent submitted to any Lender with respect to any amounts owing
under this paragraph (e) shall be conclusive, in the absence of manifest
error.  If such amount is not in fact made available to Agent by such Lender
within three (3) Business Days after such Settlement Date, Agent shall be
entitled to recover such an amount, with interest thereon at the rate per annum
then applicable to such Revolving Advances hereunder, on demand from Borrowers;
provided, however, that Agent’s right to such recovery shall not prejudice or
otherwise adversely affect Borrowers’ rights (if any) against such Lender.
 
2.21.           Mandatory Prepayments.  Subject to Section 4.3 hereof, when any
Borrower sells or otherwise disposes of any Collateral other than Inventory in
the Ordinary Course of Business, Borrowers shall repay the Advances in an amount
equal to the net proceeds of such sale (i.e., gross proceeds less the reasonable
costs of such sales or other dispositions), such repayments to be made promptly
but in no event more than one (1) Business Day following receipt of such net
proceeds, and until the date of payment, such proceeds shall be held in trust
for Agent.  The foregoing shall not be deemed to be implied consent to any such
sale otherwise prohibited by the terms and conditions hereof.  Such repayments
shall be applied first, to repayment of Domestic Rate Loans and second, to
repayment of Eurodollar Rate Loans, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.
 
2.22.           Use of Proceeds.
 
(a)           Borrowers shall apply the proceeds of Advances to (i) repay
existing indebtedness owed under the Existing Credit Agreement and Existing
Floor Plan Agreement, (ii) pay fees and expenses relating to this transaction,
(iii) provide for its working capital needs and reimburse drawings under Letters
of Credit and (iv) for other general corporate purposes.
 
(b)           Without limiting the generality of Section 2.22(a) above, neither
the Borrowers, any Guarantor nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.
 
 
38

--------------------------------------------------------------------------------

 
 
2.23.           Defaulting Lender.
 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender (i) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance, (ii) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance or has made a public
statement to the effect that it does not intend to comply with its funding
obligations (if the actual refusal or failure to comply would constitute a
breach by such Lender of its obligations under this Agreement) or (iii) (A) has
become or is insolvent or has a parent company that has become or is insolvent
or (B) becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.
 
(b)           Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default.  Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender (other than any Defaulting Lender) pro rata based on the
aggregate of the outstanding Advances of that type of all Lenders at the time of
such application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 
(c)           A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
 
(e)           In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.
 
III.           INTEREST AND FEES.
 
3.1.           Interest.  Interest on Advances shall be payable in arrears on
the first day of each month with respect to Domestic Rate Loans and, with
respect to Eurodollar Rate Loans, at the end of each Interest Period.  Interest
charges shall be computed on the actual principal amount of Revolving Advances
outstanding during the month at a rate per annum equal to the applicable
Revolving Interest Rate.  Whenever, subsequent to the date of this Agreement,
the Alternate Base Rate is increased or decreased, the Revolving Interest Rate
for Domestic Rate Loans shall be similarly changed without notice or demand of
any kind by an amount equal to the amount of such change in the Alternate Base
Rate during the time such change or changes remain in effect.  The Eurodollar
Rate shall be adjusted with respect to Eurodollar Rate Loans without notice or
demand of any kind on the effective date of any change in the Reserve Percentage
as of such effective date.  Upon and after the occurrence of an Event of
Default, and during the continuation thereof, at the option of Agent or at the
direction of Required Lenders, the Obligations shall bear interest at the
applicable Revolving Interest Rate plus two (2%) percent per annum (as
applicable, the “Default Rate”).
 
3.2.           Letter of Credit Fees.
 
(a)           Borrowers shall pay (i) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by three percent (3%) per annum, such fees to be calculated on the
basis of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each quarter and on the last day of the
Term, and (ii) to the Issuer, any and all administrative, issuance, amendment,
payment and negotiation charges with respect to Letters of Credit and all fees
and expenses as agreed upon by the Issuer and the Borrowing Agent in connection
with any Letter of Credit, including in connection with the opening, amendment
or renewal of any such Letter of Credit and any acceptances created thereunder
and shall reimburse Agent for any and all fees and expenses, if any, paid by
Agent to the Issuer (all of the foregoing fees, the “Letter of Credit
Fees”).  All such charges shall be deemed earned in full on the date when the
same are due and payable hereunder and shall not be subject to rebate or
pro-ration upon the termination of this Agreement for any reason.  Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction.  All Letter of Credit Fees and
Acceptance Fees payable hereunder shall be deemed earned in full on the date
when the same are due and payable hereunder and shall not be subject to rebate
or pro-ration upon the termination of this Agreement for any reason.  Upon and
after the occurrence of an Event of Default, and during the continuation
thereof, at the option of Agent or at the direction of Required Lenders, the
Letter of Credit Fees described in clause (i) of this Section 3.2(a) shall be
increased by an additional two percent (2%) per annum.
 
 
40

--------------------------------------------------------------------------------

 
 
During the continuance of an Event of Default, Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and three percent (103%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and each Borrower hereby
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time.  Agent will invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which Agent and
such Borrower mutually agree and the net return on such investments shall be
credited to such account and constitute additional cash collateral.  No Borrower
may withdraw amounts credited to any such account except upon the waiver or cure
of such Event of Default or the occurrence of all of the following: (x) payment
and performance in full of all Obligations, (y) expiration of all Letters of
Credit and (z) termination of this Agreement.
 
3.3.           Closing Fee and Facility Fee.
 
(a)           Closing Fee.  Upon the execution of this Agreement, Borrowers
shall be unconditionally obligated to pay to Agent for the ratable benefit of
Lenders a closing fee of One Hundred Fifty Thousand  Dollars ($150,000) and to
Agent an underwriting fee of Three Thousand Five Hundred Dollars ($3,500) (each
of which is fully earned and non-refundable as of the Closing Date), less that
portion of the commitment fee of Thirty-Five Thousand Dollars ($35,000) and the
deposit fee of Thirty-Five Thousand Dollars ($35,000), each heretofore paid by
Borrowers to Agent remaining after application of such fees to out of pocket
expenses.
 
(b)           Facility Fee.  If, for any calendar quarter during the Term, the
average daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to one quarter of one
percent (0.25%) per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance.  Such fee shall be payable to
Agent in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter.
 
3.4.           Collateral Evaluation Fee and Collateral Monitoring Fee.
 
(a)           Collateral Evaluation Fee.  Borrowers shall pay Agent a collateral
evaluation fee equal to Two Thousand Dollars ($2,000) per month commencing on
the first day of the month following the Closing Date and on the first day of
each month thereafter during the Term.  The collateral evaluation fee shall be
deemed earned in full on the date when same is due and payable hereunder and
shall not be subject to rebate or proration upon termination of this Agreement
for any reason.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Collateral Monitoring Fee.  Borrowers shall pay to Agent on the
first day of each month following any month in which Agent performs any
collateral monitoring - namely any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Agent and
which monitoring is undertaken by Agent or for Agent’s benefit - a collateral
monitoring fee in an amount equal to Eight Hundred Fifty Dollars ($850) per day
for each person employed to perform such monitoring, plus all costs and
disbursements incurred by Agent in the performance of such examination or
analysis.  Absent the occurrence and continuation of a Default or Event of
Default, Agent shall not conduct more than four (4) field examinations in any
year.
 
3.5.           Computation of Interest and Fees.  Interest and fees hereunder
shall be computed on the basis of a year of 360 days and for the actual number
of days elapsed.  If any payment to be made hereunder becomes due and payable on
a day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at the
Revolving Interest Rate for Domestic Rate Loans during such extension.
 
3.6.           Maximum Charges.  In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.
 
3.7.           Increased Costs.  In the event that any Applicable Law, or any
change therein or in the interpretation or application thereof, or compliance by
any Lender (for purposes of this Section 3.7, the term “Lender” shall include
Agent or any Lender and any corporation or bank controlling Agent or any Lender)
and the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:
 
(a)           subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office and taxes referred to in Section
3.10);
 
(b)           impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
 
42

--------------------------------------------------------------------------------

 
 
(c)           impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify in
writing the amount of such additional cost or reduced amount to Borrowing Agent
and set forth in reasonable detail the calculation thereof, and such
certification shall be conclusive absent manifest error.
 
3.8.           Basis For Determining Interest Rate Inadequate or Unfair.  In the
event that Agent or any Lender shall have determined that:
 
(a)           reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b)           Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
 
then Agent shall give Borrowing Agent prompt written or telephonic of such
determination.  If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 11:00 a.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate Loan
or Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 11:00 a.m. two
(2) Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 11:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
 
43

--------------------------------------------------------------------------------

 
 
3.9.           Capital Adequacy.
 
(a)           In the event that Agent or any Lender shall have determined that
any change in Applicable Law or guideline regarding capital adequacy, or any
change in the interpretation or administration thereof by any Governmental Body,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent or any Lender (for purposes of
this Section 3.9, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Agent or
any Lender’s capital as a consequence of its obligations hereunder to a level
below that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s and each Lender’s
policies with respect to capital adequacy) by an amount deemed by Agent or any
Lender to be material, then, from time to time, Borrowers shall pay upon demand
to Agent or such Lender such additional amount or amounts as will compensate
Agent or such Lender for such reduction.  In determining such amount or amounts,
Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.9 shall be available to Agent and
each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.
 
(b)           A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
 
(c)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and each request,
rule, guideline or directive thereunder or issued in connection therewith and
(ii) all requests, rules, regulations, guidelines, interpretations on directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in any event be deemed to be a change in
Applicable Law for purposes of clause (a) above, regardless of the date enacted,
adopted or issued.
 
3.10.           Gross Up for Taxes.  If any Borrower shall be required by
Applicable Law to withhold or deduct any taxes from or in respect of any sum
payable under this Agreement or any of the Other Documents to Agent, or any
Lender, assignee of any Lender, or Participant (each, individually, a “Payee”
and collectively, the “Payees”), (a) the sum payable to such Payee or Payees, as
the case may be, shall be increased as may be necessary so that, after making
all required withholding or deductions, the applicable Payee or Payees receives
an amount equal to the sum it would have received had no such withholding or
deductions been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Body or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any (w) taxes imposed on or measured by the applicable Payee’s
overall income or profits or franchise taxes imposed on it by any jurisdiction
(or any political subdivision thereof) under which such Payee is organized or is
otherwise determined to have a present or former connection with, (x) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the applicable Payee is organized or is
otherwise determined to have a present or former connection with, (y) taxes
imposed under FATCA, and (z) withholding or deductions that would not have been
paid or claimed had the applicable Payee or Payees properly claimed a complete
exemption with respect thereto pursuant to Section 3.11 hereof.
 
 
44

--------------------------------------------------------------------------------

 
 
3.11.           Withholding Tax Exemption.
 
(a)           Each Payee agrees that it will deliver to Borrowing Agent and
Agent two (2) duly completed appropriate valid Withholding Certificates
certifying its status (i.e., U.S. or foreign person) and, if appropriate, making
a claim of reduced, or exemption from, U.S. withholding tax on the basis of an
income tax treaty or an exemption provided by the Code.  The term “Withholding
Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and
the related statements and certifications as required under §1.1441-1(e)(2)
and/or (3) of the Income Tax Regulations (“Regulations”); a statement described
in §1.871-14(c)(2)(v) of the Regulations; or any other certificates under the
Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person.
 
(b)           Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows:  (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
(c)           Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full thirty percent (30%) withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under §1.1441-7(b) of the
Regulations.  Further, Agent is indemnified under §1.1461-1(e) of the
Regulations against any claims and demands of any Payee for the amount of any
tax it deducts and withholds in accordance with regulations under §1441 of the
Code.
 
 
45

--------------------------------------------------------------------------------

 
 
IV.           COLLATERAL:  GENERAL TERMS
 
4.1.           Security Interest in the Collateral.  To secure the prompt
payment and performance to Agent and each Lender of the Obligations, each
Borrower hereby assigns, pledges and grants to Agent for its benefit and for the
ratable benefit of each Lender a continuing security interest in and to and Lien
on all of its Collateral, whether now owned or existing or hereafter acquired or
arising and wheresoever located.  Each Borrower shall promptly provide Agent
with written notice of all commercial tort claims in excess of One Hundred
Thousand Dollars ($100,000), such notice to contain the case title together with
the applicable court and a brief description of the claim(s).  Upon delivery of
each such notice, such Borrower shall be deemed to hereby grant to Agent a
security interest and lien in and to such commercial tort claims and all
proceeds thereof.
 
4.2.           Perfection of Security Interest.  Each Borrower shall take all
action that may be necessary, or that Agent may reasonably request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (a) immediately discharging all Liens other than
Permitted Encumbrances, (b) using commercially reasonable efforts to obtain Lien
Waiver Agreements, (c) delivering to Agent, endorsed or accompanied by such
instruments of assignment as Agent may reasonably specify, and stamping or
marking, in such manner as Agent may specify, any and all chattel paper,
instruments, letters of credits and advices thereof and documents evidencing or
forming a part of the Collateral, (d) entering into warehousing, lockbox and
other custodial arrangements reasonably satisfactory to Agent, and (e) executing
and delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
reasonably satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law.  By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein).  All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid to Agent for its benefit and
for the ratable benefit of Lenders promptly upon demand.
 
4.3.           Disposition of Collateral.  Each Borrower will safeguard and
protect all Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except (a) the sale of Inventory in
the Ordinary Course of Business and (b) the disposition or transfer of obsolete
and worn-out Equipment in the Ordinary Course of Business during any fiscal year
having an aggregate fair market value of not more than Two Hundred Fifty
Thousand Dollars ($250,000) and only to the extent that (i) the proceeds of any
such disposition are used to acquire replacement Equipment which is subject to
Agent’s first priority security interest or (ii) the proceeds of which are
remitted to Agent to be applied pursuant to Section 2.21.
 
 
46

--------------------------------------------------------------------------------

 
 
4.4.           Preservation of Collateral.  Following the occurrence of a
Default or Event of Default which is continuing, in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent deems necessary to protect Agent’s interest in and to preserve
the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations or, at Agent’s option shall be paid to Agent for its benefit and for
the ratable benefit of Lenders immediately upon demand.
 
4.5.           Ownership of Collateral.
 
(a)           With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest:  (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects; (iii)
all signatures and endorsements of each Borrower that appear on such documents
and agreements shall be genuine and each Borrower shall have full capacity to
execute same; and (iv) each Borrower’s Equipment and Inventory shall be located
as set forth on Schedule 4.5, as the same may be supplemented from time to time,
and shall not be removed from such location(s) except with respect to the sale
of Inventory in the Ordinary Course of Business and Equipment to the extent
permitted in Section 4.3 hereof.
 
(b)           (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on Schedule
4.5; (ii) Schedule 4.5 hereto contains a correct and complete list, as of the
Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Borrower is stored; none of the receipts received by any
Borrower from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns;  (iii) Schedule 4.5 hereto sets forth a correct and
complete list as of the Closing Date of (A) each place of business of each
Borrower and (B) the chief executive office of each Borrower; and (iv) Schedule
4.5 hereto sets forth a correct and complete list as of the Closing Date of the
location, by state and street address, of all Real Property owned or leased by
each Borrower, together with the names and addresses of any
landlords.  Borrowers may supplement Schedule 4.5 for new locations of Real
Property acquired or leased by a Borrower following the Closing Date by giving
written notice to Agent of such new locations that includes the information
required by Section 4.5(b)(iv).
 
 
47

--------------------------------------------------------------------------------

 
 
4.6.           Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral.  Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time following an Event of
Default and during the continuation thereof (in addition to the rights and
remedies set forth in Section 11.1 hereof), Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including:  labels, stationery, documents, instruments
and advertising materials.  If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law.  Each Borrower shall,
and Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if any such items shall come into any
Borrower’s possession, such items shall be held by such Borrower in trust as
Agent’s trustee, and such Borrower will immediately deliver such items to Agent
in their original form together with any necessary endorsement.
 
4.7.           Books and Records.  Each Borrower shall (a) keep proper books of
record and account in which full, true and correct entries will be made of all
dealings or transactions of or in relation to its business and affairs; (b) set
up on its books accruals with respect to all taxes, assessments, charges, levies
and claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
 
4.8.           Financial Disclosure.  Subject to the obligations of Agent and
each Lender under Section 16.15 hereof regarding confidentiality, each Borrower
hereby irrevocably (a) authorizes and directs all accountants and auditors
employed by such Borrower at any time during the Term to exhibit and deliver to
Agent and each Lender copies of any of such Borrower’s financial statements,
trial balances or other accounting records of any sort in the accountant’s or
auditor’s possession, and to disclose to Agent and each Lender any information
such accountants may have concerning such Borrower’s financial status and
business operations and (b) authorizes all Governmental Bodies to furnish to
Agent and each Lender copies of reports or examinations relating to such
Borrower, whether made by such Borrower or otherwise.  Agent and each Lender
will attempt to obtain such information or materials directly from such Borrower
prior to obtaining such information or materials from such accountants or
Governmental Bodies.
 
 
48

--------------------------------------------------------------------------------

 
 
4.9.           Compliance with Laws.  Each Borrower shall comply with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.  Each Borrower may,
however, contest or dispute any Applicable Laws in any reasonable manner,
provided that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Agent to protect Agent’s Lien on
or security interest in the Collateral.
 
4.10.           Inspection of Premises.  At all reasonable times and upon
advance notice to Borrowers, Agent and each Lender shall have full access to and
the right to audit, check, inspect and make abstracts and copies from each
Borrower’s books, records, audits, correspondence and all other papers relating
to the Collateral and the operation of each Borrower’s business.  Agent, any
Lender and their agents may enter upon any premises of any Borrower at any time
during business hours and at any other reasonable time upon advance notice, and
from time to time, for the purpose of inspecting the Collateral and any and all
records pertaining thereto and the operation of such Borrower’s
business.  Notwithstanding anything herein to the contrary, no advance notice is
required if a Default or Event of Default exists.
 
4.11.           Insurance.  The assets and properties of each Borrower at all
times shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and
effect.  Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral.  At each Borrower’s own cost and
expense in amounts and with carriers acceptable to Agent, each Borrower shall
(a) keep all its insurable properties and properties in which such Borrower has
an interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Borrower’s including business interruption insurance; (b)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower is engaged in business; (e) furnish Agent
with (i) copies of all policies and evidence of the maintenance of such policies
by the renewal thereof at least thirty (30) days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance reasonably
satisfactory to Agent, naming Agent as an additional insured and lender loss
payee as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (c) above, and providing (A) that all proceeds
thereunder shall be payable to Agent, provided that if no Default or Event of
Default is continuing, any claim for an amount less than One Hundred Thousand
Dollars ($100,000) may be paid to the Borrowers, (B) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (C) that such policy and lender loss payable clauses may not
be cancelled, amended or terminated unless at least thirty (30) days’ prior
written notice is given to Agent.  In the event of any loss thereunder, the
carriers named therein hereby are directed by Agent and the applicable Borrower
to make payment for such loss to Agent and not to such Borrower and Agent
jointly.  If any insurance losses are paid by check, draft or other instrument
payable to any Borrower and Agent jointly, Agent may endorse such Borrower’s
name thereon and do such other things as Agent may deem advisable to reduce the
same to cash.  Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in clauses (a) and (b) above, provided that if no
Default or Event of Default has occurred and is continuing it will not adjust or
compromise any such claim without the prior consent of Borrowing Agent.  All
loss recoveries received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine,
provided that if no Default or Event of Default has occurred and is continuing,
Borrowers may reborrow Advances in accordance with the terms hereof.  Any
surplus shall be paid by Agent to Borrowers or applied as may be otherwise
required by law.  Any deficiency thereon shall be paid by Borrowers to Agent, on
demand.
 
 
49

--------------------------------------------------------------------------------

 
 
4.12.           Failure to Pay Insurance.  If any Borrower fails to obtain
insurance as hereinabove provided, or to keep the same in force, Agent, if Agent
so elects, upon notice to Borrowers, may obtain such insurance and pay the
premium therefor on behalf of such Borrower, and charge Borrowers’ Account
therefor as a Revolving Advance of a Domestic Rate Loan and such expenses so
paid shall be part of the Obligations.
 
4.13.           Payment of Taxes.  Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes; provided, however, that no Borrower shall be
required to pay or discharge any such tax, assessment or other Charge that is
being Properly Contested.  If any tax by any Governmental Body is or may be
imposed on or as a result of any transaction between any Borrower and Agent or
any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof.  Agent will not pay any taxes, assessments or Charges to the extent
that any applicable Borrower has Properly Contested those taxes, assessments or
Charges.  The amount of any payment by Agent under this Section 4.13 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations and, until Borrowers shall furnish Agent
with an indemnity therefor (or supply Agent with evidence satisfactory to Agent
that due provision for the payment thereof has been made), Agent may hold
without interest any balance standing to Borrowers’ credit and Agent shall
retain its security interest in and Lien on any and all Collateral held by
Agent.
 
4.14.           Payment of Leasehold Obligations.  Each Borrower shall at all
times pay, when and as due, its rental obligations under all leases under which
it is a tenant, and shall otherwise comply, in all material respects, with all
other terms of such leases, except to the extent such rental obligations or
other terms of such lease are being Properly Contested, and keep them in full
force and effect to the extent still necessary in any Borrower’s business and,
at Agent’s request will provide evidence of having done so.
 
4.15.           Receivables.
 
(a)           Nature of Receivables.  Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice (or other
supporting documentation) relating thereto (provided immaterial or unintentional
invoice errors shall not be deemed to be a breach hereof) with respect to an
absolute sale or lease and delivery of goods upon stated terms of a Borrower, or
work, labor or services theretofore rendered by a Borrower as of the date each
Receivable is created.  Each of the Receivables shall be owing in accordance
with the applicable Borrower’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           Solvency of Customers.  Each Customer, to the best of each
Borrower’s knowledge, as of the date each Receivable is created, is and will be
solvent and able to pay all Receivables on which the Customer is obligated in
full when due or with respect to such Customers of any Borrower who are not
solvent such Borrower has set up on its books and in its financial records bad
debt reserves adequate to cover such Receivables.
 
(c)           Location of Borrowers.  Each Borrower’s chief executive office is
located at the address set forth on Schedule 4.15(c) hereof.  Until written
notice is given to Agent by Borrowing Agent of any other office at which any
Borrower keeps its records pertaining to Receivables, all such records shall be
kept at such executive office.
 
(d)           Collection of Receivables.  Borrowers shall instruct all Customers
to deliver all remittances upon Receivables to such lockbox account, Blocked
Account or Depository Account as Agent shall designate from time to time as
contemplated by Section 4.15(h) hereof or as otherwise agreed to from time to
time by Agent.  Notwithstanding the foregoing, to the extent any Borrower
directly receives any remittances upon Receivables, such Borrower shall, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
or use the same except to pay Obligations.  Each Borrower shall deposit in the
Blocked Account or any Depository Account or, upon request by Agent, deliver to
Agent, in original form and on the date of receipt thereof, all checks, drafts,
notes, money orders, acceptances, cash and other evidences of Indebtedness.  All
remittances of Receivables received by Agent pursuant to this Section 4.15(d)
shall be applied  to the Obligations.
 
(e)           Notification of Assignment of Receivables.  At any time following
the occurrence of a Default or Event of Default which is continuing, Agent shall
have the right to send notice of the assignment of, and Agent’s security
interest in and Lien on, the Receivables to any and all Customers or any third
party holding or otherwise concerned with any of the Collateral.  Thereafter,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both.  Agent’s actual collection expenses, including, but not
limited to, stationery and postage and telephone, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.
 
 
51

--------------------------------------------------------------------------------

 
 
(f)           Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed.  Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Borrower’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) following an Event of Default which is continuing, to demand payment
of the Receivables; (vi) following an Event of Default which is continuing, to
enforce payment of the Receivables by legal proceedings or otherwise; (vii)
following an Event of Default which is continuing, to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (viii) following an Event of Default which is
continuing, to settle, adjust, compromise, extend or renew the Receivables; (ix)
following an Event of Default which is continuing, to settle, adjust or
compromise any legal proceedings brought to collect Receivables; (x) following
an Event of Default which is continuing, to prepare, file and sign such
Borrower’s name on a proof of claim in bankruptcy or similar document against
any Customer; (xi) following an Event of Default which is continuing, to
prepare, file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(xii) following an Event of Default which is continuing, such other obligations
as Borrowers may be required to fulfill under this Agreement but have failed to
fulfill.  All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence (as determined
by a court of competent jurisdiction in a final non-appealable judgment); this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid.  Agent shall have the right at any time following the occurrence
of an Event of Default or Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.
 
(g)           No Liability.  Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom.  During the continuance of an Event of Default
or Default Agent may, without notice or consent from any Borrower, sue upon or
otherwise collect, extend the time of payment of, compromise or settle for cash,
credit or upon any terms any of the Receivables or any other securities,
instruments or insurance applicable thereto and/or release any obligor
thereof.  Agent is authorized and empowered to accept following the occurrence
of a Default or Event of Default the return of the goods represented by any of
the Receivables, without notice to or consent by any Borrower, all without
discharging or in any way affecting any Borrower’s liability hereunder.
 
 
52

--------------------------------------------------------------------------------

 
 
(h)           Establishment of a Lockbox Account, Dominion Account.  Except as
provided in the last sentence of this Section 4.15(h), all proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be reasonably acceptable to Agent or (ii) depository
accounts (“Depository Accounts”) established at Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance reasonably
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, either to any account maintained by Agent at said Blocked
Account Bank or by wire transfer to a Depository Account of Agent.  Borrowing
Agent shall obtain the agreement by such Blocked Account Bank to waive any
offset rights against the funds so deposited.  All funds deposited in such
Blocked Accounts or Depository Accounts shall immediately become the property of
Agent for use by Agent in applying such funds to the Obligations,  Neither Agent
nor any Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder.  All deposit accounts
and investment accounts of each Borrower and its Subsidiaries as of the Closing
Date are set forth on Schedule 4.15(h).  Notwithstanding the foregoing,
Borrowers, within forty-five (45) days of the Closing Date, shall either (x)
cause Leaders Bank, Bank of America, BB&T Bank, NBT Bank and CIBC Bank to each
enter into deposit account control agreements in favor of Agent or (y) close all
accounts maintained at such bank.
 
(i)           Adjustments.  No Borrower will, without Agent’s consent,
compromise or adjust any material amount of the Receivables (or extend the time
for payment thereof) or accept any material returns of merchandise or grant any
additional discounts, allowances or credits thereon except for those
compromises, adjustments, returns, discounts, credits and allowances as have
been heretofore customary in the business of such Borrower.
 
4.16.           Inventory.  To the extent Inventory held for sale or lease has
been produced by any Borrower, it has been and will be produced by such Borrower
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
 
4.17.           Maintenance of Equipment.  The Equipment shall be maintained in
good operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved.  No
Borrower shall use or operate the Equipment in violation of any Applicable
Law.  Each Borrower shall have the right to sell Equipment to the extent set
forth in Section 4.3 hereof.
 
4.18.           Exculpation of Liability.  Nothing herein contained shall be
construed to constitute Agent or any Lender as any Borrower’s agent for any
purpose whatsoever, nor shall Agent or any Lender be responsible or liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.
 
 
53

--------------------------------------------------------------------------------

 
 
4.19.           Environmental Matters.
 
(a)           Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon by Borrowers remain in compliance with all
Environmental Laws and Borrowers shall not place any Hazardous Substances on any
Real Property except as permitted by Applicable Law or appropriate governmental
authorities.
 
(b)           Reserved.
 
(c)           Borrowers shall dispose of any and all Hazardous Waste generated
by Borrowers at the Real Property in accordance in all material respects with
applicable Environmental Laws.  Borrowers shall use commercially reasonable
efforts to obtain certificates of disposal, such as hazardous waste manifest
receipts, from all treatment, transport, storage or disposal facilities or
operators employed by Borrowers in connection with the transport or disposal of
any Hazardous Waste generated at the Real Property.
 
(d)           In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of the same to
Agent detailing facts and circumstances of which any Borrower is aware giving
rise to the Hazardous Discharge or Environmental Complaint.  Such information is
to be provided to allow Agent to protect its security interest in and Lien on
the and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.
 
(e)           Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of correspondence between any Borrower and the Authority regarding such claims
to Agent until the claim is settled.  Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws.  Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
 
 
54

--------------------------------------------------------------------------------

 
 
(f)           Borrowers shall respond promptly to any Hazardous Discharge caused
by Borrowers or any Environmental Complaint and take all necessary action in
order to safeguard the health of any Person and to avoid subjecting the
Collateral to any Lien.  If any Borrower shall fail to respond promptly to any
Hazardous Discharge or Environmental Complaint, Agent on behalf of Lenders may,
but without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral:  (i) give such notices or (ii) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint.  All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.
 
(g)           Reserved.
 
(h)           Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Borrower’s violation of any
Environmental Laws, including the assertion of any Lien thereunder, with respect
to any Hazardous Discharge, the presence of any Hazardous Substances affecting
the Real Property, whether or not the same originates or emerges from the Real
Property or any contiguous real estate, including any loss of value of the Real
Property as a result of the foregoing except to the extent such loss, liability,
damage and expense is attributable to any Hazardous Discharge resulting from
actions on the part of Agent or any Lender.  Borrowers’ obligations under this
Section 4.19 shall arise upon the discovery of the presence of any Hazardous
Substances at the Real Property, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Substances.  Borrowers’ obligation and the
indemnifications hereunder shall survive the termination of this Agreement.
 
(i)           For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
 
4.20.           Financing Statements.  Except for financing statements filed by
Agent and the financing statements described on Schedule 1.2, as of the Closing
Date no financing statement covering any of the Collateral or any proceeds
thereof is on file in any public office.
 
4.21.           Appraisals.  Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Closing Date, engage the
services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
Borrowers’ Inventory.  Borrowers shall pay the costs of such Inventory
appraisal.  Absent the occurrence and continuance of an Event of Default at such
time, Agent shall consult with Borrowers as to the identity of any such
firm.  Absent an Event of Default which is continuing, Agent shall not conduct
more than one Inventory appraisal in any year.
 
 
55

--------------------------------------------------------------------------------

 
 
V.           REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1.           Authority.  Each Borrower has full power, authority and legal
right to enter into this Agreement and the Other Documents and to perform all
its respective Obligations hereunder and thereunder.  This Agreement and each of
the Other Documents have been duly executed and delivered by each Borrower, and
this Agreement and each of the Other Documents constitute the legal, valid and
binding obligation of such Borrower enforceable in accordance with their terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights
generally.  The execution, delivery and performance of this Agreement and of the
Other Documents (a) are within such Borrower’s powers, have been duly authorized
by all necessary action, are not in contravention of law or the terms of such
Borrower’s Organizational Documents or to the conduct of such Borrower’s
business or of any material agreement or undertaking to which such Borrower is a
party or by which such Borrower is bound, including the Subordinated Loan
Documentation, (b) will not conflict with or violate any Applicable Law or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents set
forth on Schedule 5.1 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any Organizational Document or other instrument to which such Borrower is a
party or by which it or its property may be bound including the provisions of
the Subordinated Loan Documentation.
 
5.2.           Formation and Qualification.
 
(a)           Each Borrower is duly incorporated or formed as applicable and in
good standing under the laws of the state listed on Schedule 5.2(a) and is
qualified to do business and is in good standing in the states listed on
Schedule 5.2(a) which constitute all states in which qualification and good
standing are necessary for such Borrower to conduct its business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower.  Each Borrower has delivered to
Agent true and complete copies of its Organizational Documents as in effect on
the Closing Date and will promptly notify Agent of any amendment or changes
thereto.
 
(b)           As of the Closing Date, the only Subsidiaries of each Borrower are
listed on Schedule 5.2(b).
 
 
56

--------------------------------------------------------------------------------

 
 
5.3.           Survival of Representations and Warranties.  All representations
and warranties of such Borrower contained in this Agreement and the Other
Documents shall be true at the time of such Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
 
5.4.           Tax Returns.  Each Borrower’s federal tax identification number
is set forth on Schedule 5.4.  Each Borrower has filed all federal, and material
state and local tax returns and other reports each is required by law to file
and has paid all material taxes, assessments, fees and other governmental
charges that are due and payable.  Federal, state and local income tax returns
of each Borrower have been examined and reported upon by the appropriate taxing
authority or closed by applicable statute and satisfied for all fiscal years
prior to and including the fiscal year ending August 31, 2011, except for tax
returns that are being Properly Contested.  The provision for taxes on the books
of each Borrower is adequate for all years not closed by applicable statutes,
and for its current fiscal year, and no Borrower has any knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books.
 
5.5.           Financial Statements.
 
(a)           The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated by the Subordinated Loan
Documentation and under this Agreement (collectively, the “Transactions”) and is
accurate, complete and correct and fairly reflects the financial condition of
Borrowers on a Consolidated Basis as of the Closing Date after giving effect to
the Transactions, and has been prepared in accordance with GAAP, consistently
applied.  The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by the President and Chief Financial
Officer of Borrowing Agent.  All financial statements referred to in this
subsection 5.5(a), including the related schedules and notes thereto, have been
prepared, in accordance with GAAP, except as may be disclosed in such financial
statements.
 
(b)           The twelve (12)-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”) were
prepared by the Chief Financial Officer of Borrowing Agent, are, to Borrowers’
knowledge, good faith estimates (utilizing assumptions reasonably believed to be
reasonable at the time made) of the financial condition and operations of
Borrowers for the periods represented therein, it being recognized by Agent and
the Lenders that such projections as to future events are not to be viewed as
fact and that actual results during the periods covered therein may differ from
such projections and such differences may be material.  The cash flow
Projections together with the Pro Forma Balance Sheet, are referred to as the
“Pro Forma Financial Statements.”
 
(c)           The consolidated and consolidating balance sheets of Borrowers and
such other Persons described therein (including the accounts of all Subsidiaries
for the respective periods during which a subsidiary relationship existed) as of
August 31, 2011, and the related statements of income, changes in stockholder’s
equity, and changes in cash flow for the period ended on such date, all
accompanied by reports thereon containing opinions (as to the financial
statements on a Consolidated Basis) without qualification by independent
certified public accountants, copies of which have been delivered to Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application in which such accountants concur) and present fairly in all
material respects the financial position of Borrowers and their Subsidiaries at
such date and the results of their operations for such period.  Since August 31,
2011, there has been no change in the condition, financial or otherwise, of
Borrowers or their Subsidiaries as shown on the consolidated balance sheet as of
such date and no change in the aggregate value of machinery, equipment and Real
Property owned by Borrowers and their respective Subsidiaries, except changes in
the Ordinary Course of Business, none of which individually or in the aggregate
has been materially adverse.
 
 
57

--------------------------------------------------------------------------------

 
 
5.6.           Entity Names.  No Borrower has been known by any other corporate
name in the past five (5) years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
person of a merger or consolidation or acquired all or substantially all of the
assets of any Person during the preceding five (5) years.
 
5.7.           O.S.H.A. and Environmental Compliance.
 
(a)           Except as set forth on Schedule 5.7, each Borrower has duly
complied in all material respects with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other Environmental
Laws; there have been no outstanding citations, notices or orders of
non-compliance issued to any Borrower or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations.
 
(b)           Each Borrower has been issued all required federal, state and
local licenses, certificates or permits relating to all applicable Environmental
Laws.
 
(c)           Except as set forth on Schedule 5.7, to Borrowers’ knowledge, (i)
there are no visible signs of releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Substances at, upon, under
or within any Real Property; (ii) there are no underground storage tanks or
polychlorinated biphenyls on the Real Property; (iii) the Real Property has
never been used as a treatment, storage or disposal facility of Hazardous Waste;
and (iv) no Hazardous Substances are present on the Real Property, excepting
such quantities as are handled in accordance with all applicable manufacturer’s
instructions and governmental regulations and in proper storage containers and
as are necessary for the operation of the commercial business of any Borrower.
 
5.8.           Solvency; No Litigation, Violation, Indebtedness or Default.
 
(a)           After giving effect to the Transactions, each Borrower is solvent,
able to pay its debts as they mature, has capital sufficient to carry on its
business and all businesses in which it is about to engage, and (i) as of the
Closing Date, the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities and (ii)
subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.
 
(b)           Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or to any Borrower’s knowledge, threatened litigation, arbitration,
actions or proceedings which could reasonably be expected to have a Material
Adverse Effect, and (ii) as of the Closing Date any liabilities or Indebtedness
for borrowed money or Capitalized Lease Obligations, other than the Obligations.
 
 
58

--------------------------------------------------------------------------------

 
 
(c)           No Borrower is in violation of any Applicable Law in any respect
which could reasonably be expected to have a Material Adverse Effect nor is any
Borrower in violation of any material order of any court, Governmental Body or
arbitration board or tribunal.
 
(d)           Except as disclosed in Schedule 5.8(d), (i) no Plan has incurred
any “accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA
and Section 412(a) of the Code, whether or not waived, and each Borrower and
each member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of each Plan; (ii) each Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto is
exempt from federal income tax under Section 501(a) of the Code; (iii) neither
any Borrower nor any member of the Controlled Group has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) at this time, the current value of the assets
of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities; (vi)
neither any Borrower nor any member of the Controlled Group has breached any of
the responsibilities, obligations or duties imposed on it by ERISA with respect
to any Plan; (vii) neither any Borrower nor any member of a Controlled Group has
incurred any liability for any excise tax arising under Section 4972 or 4980B of
the Code, and no fact exists which could give rise to any such liability; (viii)
neither any Borrower nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) each Borrower and each member of
the Controlled Group has made all contributions due and payable with respect to
each Plan; (x) there exists no event described in Section 4043(b) of ERISA, for
which the thirty (30) day notice period has not been waived; (xi) neither any
Borrower nor any member of the Controlled Group has any fiduciary responsibility
for investments with respect to any plan existing for the benefit of persons
other than employees or former employees of any Borrower and any member of the
Controlled Group; (xii) neither any Borrower nor any member of the Controlled
Group maintains or contributes to any Plan which provides health, accident or
life insurance benefits to former employees, their spouses or dependents, other
than in accordance with Section 4980B of the Code; (xiii) neither any Borrower
nor any member of the Controlled Group has withdrawn, completely or partially,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiv) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.
 
 
59

--------------------------------------------------------------------------------

 
 
5.9.           Patents, Trademarks, Copyrights and Licenses.  Each Borrower, to
its knowledge, owns or has the right to use all of the Intellectual Property set
forth on Schedule 5.9, which constitutes all of the Intellectual Property that
is reasonably necessary for the operation of its business; there is pending
challenge to, or to Borrower's knowledge, objection to the validity of any such
Intellectual Property and except as set forth in Schedule 5.9 hereto, no
Borrower is aware of any grounds for any challenge which could reasonably be
expected to have a Material Adverse Effect.  Each patent, patent application,
patent license, trademark, trademark application, trademark license, service
mark, service mark application, service mark license, design rights, copyright,
copyright application and copyright license material to any Borrower’s business,
and all trade secrets material to any Borrower’s business, consist of original
material or property developed by such Borrower or was lawfully acquired by such
Borrower from the proper and lawful owner thereof.  Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.
 
5.10.           Licenses and Permits.  Except as disclosed in Schedule 5.10,
each Borrower (a) is in compliance in all material respects with, and (b) has
procured and is now in possession of, all material licenses or permits required
by any Applicable Law for the operation of its business in each jurisdiction
wherein it is now conducting or proposes to conduct business.
 
5.11.           Default of Indebtedness.  No Borrower is in default in the
payment of the principal of or interest on any Indebtedness or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and no other default (which has not been cured within any applicable
grace and/or cure periods or, with respect to any failure to comply with Section
8.14(a) of the NewSpring/Peachtree Loan Agreement for the fiscal period ending
November 30, 2011, such failure is not subject to receipt of a written waiver
from NewSpring on or prior to February 15, 2012) has occurred under the
provisions of any such instrument or agreement.
 
5.12.           No Default.  No Borrower is in default in the payment or
performance of any of its contractual obligations which could reasonably be
expected to have a Material Adverse Effect and no Default has occurred and is
continuing.
 
5.13.           No Burdensome Restrictions.  No Borrower is party to any
contract or agreement the performance of which could reasonably be expected to
have a Material Adverse Effect.  Each Borrower has heretofore delivered to Agent
true and complete copies of all Material Contracts to which it is a party or to
which it or any of its properties is subject.  No Borrower has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.
 
5.14.           No Labor Disputes.  No Borrower is involved in any labor
dispute; there are no strikes or walkouts or union organization of any
Borrower’s employees threatened or in existence which could reasonably be
expected to have a Material Adverse Effect and as of the Closing Date no labor
contract is scheduled to expire during the Term other than as set forth on
Schedule 5.14 hereto.
 
 
60

--------------------------------------------------------------------------------

 
 
5.15.           Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
 
5.16.           Investment Company Act.  No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
 
5.17.           Disclosure.  No representation or warranty made by any Borrower
in this Agreement, the Subordinated Loan Documentation or in any financial
statement, report, certificate or any other document furnished in connection
herewith contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.  There is no fact
known to any Borrower which such Borrower has not disclosed to Agent in writing
with respect to the transactions contemplated by this Agreement or the
Subordinated Loan Documentation which could reasonably be expected to have a
Material Adverse Effect.
 
5.18.           Delivery of Subordinated Loan Documentation.  Agent has received
complete copies of the Subordinated Loan Documentation (including all exhibits,
schedules and disclosure letters, if any) and all amendments thereto, waivers
relating thereto and other side letters or agreements affecting the terms
thereof.  None of such documents and agreements has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Agent.
 
5.19.           Swaps.  No Borrower is a party to, nor will it be a party to,
any swap agreement whereby such Borrower has agreed or will agree to swap
interest rates or currencies unless same provides that damages upon termination
following an event of default thereunder are payable on an unlimited “two-way
basis” without regard to fault on the part of either party.
 
5.20.           Conflicting Agreements.  No provision of any mortgage,
indenture, contract, agreement, judgment, decree or order binding on any
Borrower (including any of the Subordinated Loan Documentation) or affecting the
Collateral conflicts with, or requires any Consent which has not already been
obtained to, or would in any way prevent the execution, delivery or performance
of, the terms of this Agreement or the Other Documents.
 
5.21.           Application of Certain Laws and Regulations.  Neither any
Borrower nor any Affiliate of any Borrower is subject to any Applicable Law,
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
 
 
61

--------------------------------------------------------------------------------

 
 
5.22.           Business and Property of Borrowers.  Upon and after the Closing
Date, Borrowers do not propose to engage in any businesses other than as
information technology systems integrators, providing consulting, staffing
application services and infrastructures solutions and businesses reasonably
related thereto, and activities necessary to conduct the foregoing.  On the
Closing Date, each Borrower will own all the property and possess all of the
rights and Consents necessary for the conduct of the business of such Borrower.
 
5.23.           Section 20 Subsidiaries.  Borrowers do not intend to use and
shall not use any portion of the proceeds of the Advances, directly or
indirectly, to purchase during the underwriting period, or for thirty (30) days
thereafter, Ineligible Securities being underwritten by a Section 20 Subsidiary.
 
5.24.           Anti-Terrorism Laws.
 
(a)           General.  Neither any Borrower nor, to Borrowers’ knowledge, any
Affiliate of any Borrower is in violation of any Anti-Terrorism Law or engages
in or conspires to engage in any transaction  that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
(b)           Executive Order No. 13224.  Neither any Borrower nor, to
Borrowers’ knowledge, any Affiliate of any Borrower or their respective agents
acting or benefiting in any capacity in connection with the Advances or other
transactions hereunder, is any of the following (each a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;
 
(ii)           a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii)           a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)           a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
 
(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
 
(vi)           a Person or entity who is affiliated or associated with a Person
or entity listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.
 
 
62

--------------------------------------------------------------------------------

 
 
5.25.           Trading with the Enemy.  No Borrower has engaged, nor does it
intend to engage, in any business or activity prohibited by the Trading with the
Enemy Act.
 
5.26.           Foreign Subsidiaries.  (a) The only direct and indirect Foreign
Subsidiaries of any Borrower as of the Closing Date consist of (i) MauritiusCo,
(ii) Emtec India, (iii) Covelix India and (iv) Emtec Canada; (b) MauritiusCo
does not and will not conduct any business other than the business of acting as
an intermediate foreign holding company owning all of the Equity Interests of
Emtec India and MauritiusCo does not and will not have any assets other than the
Equity Interests of Emtec India (c) the current and issued and outstanding
Equity Interests in MauritiusCo as of the Closing Date consists of 567,798
shares of common stock issued to Global, (d) Emtec India does not and will not
conduct any business other than the business of providing back office support,
IT products, services and consulting to Global and the other Borrowers and their
direct and indirect Subsidiaries and also directly to third party clients, (e)
the current and issued and outstanding Equity Interests in Emtec India as of the
Closing Date consists of 112,956 shares of common stock issued to MauritiusCo
and one (1) share issued to Global, (f) the current and issued and outstanding
Capital Stock in Covelix India as of the Closing Date consists of 9,999 shares
of common stock issued to Covelix and one (1) share of common stock issued to
Global; and (g) Emtec Canada is involved in and conducts businesses
substantially similar to those conducted by Borrowers and (h) the current and
issued and outstanding Capital Stock of Emtec Canada as of the Closing Date
consists of 10,000 common shares issued to Infrastructure.
 
5.27.           Equity Interests. The authorized and outstanding Equity
Interests of each Borrower as of the Closing Date is as set forth on Schedule
5.27 hereto.  All of the Equity Interests of each Borrower has been duly and
validly authorized and issued and is fully paid and non-assessable and has been
sold and delivered to the holders hereof in compliance with, or under valid
exemption from, all federal and state laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities.  Except for the
rights and obligations set forth on Schedule 5.27, as of the Closing Date, there
are no subscriptions, warrants, options, calls, commitments, rights or agreement
by which any Borrower or any of the shareholders of any Borrower is bound
relating to the issuance, transfer, voting or redemption of shares of its Equity
Interests or any pre-emptive rights held by any Person with respect to the
Equity Interests of Borrowers.  Except as set forth on Schedule 5.27, as of the
Closing Date, Borrowers have not issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.
 
5.28.           Commercial Tort Claims.  As of the Closing Date, no Borrower is
a party to any commercial tort claims.
 
5.29.           Letter of Credit Rights:  As of the Closing Date, no Borrower
has any letter of credit rights.
 
 
63

--------------------------------------------------------------------------------

 
 
VI.           AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:
 
6.1.           Payment of Fees.  Pay to Agent on demand all usual and customary
fees and expenses which Agent incurs in connection with (a) the forwarding of
Advance proceeds, (b) the establishment and maintenance of any Blocked Accounts
or Depository Accounts as provided for in Section 4.15(h) hereof and (c) any
costs incurred by Agent under Section 4.21 hereof.  Agent may, without making
demand, charge Borrowers’ Account for all such fees and expenses.
 
6.2.           Conduct of Business and Maintenance of Existence and
Assets.  (a) Conduct continuously and operate actively its business according to
sound business practices and maintain all of its properties necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks necessary in its business and take all
actions necessary to enforce and protect the validity of any intellectual
property right or other right included in the Collateral except for licenses,
patents, copyrights, design rights, tradenames, trade secrets and trademarks
reasonably deemed by a Borrower no longer useful in such Borrower’s business;
(b) keep in full force and effect its existence and comply in all material
respects with the laws and regulations governing the conduct of its business
where the failure to do so could reasonably be expected to have a Material
Adverse Effect; and (c) make all such reports and pay all such franchise and
other taxes and license fees and do all such other acts and things as may be
lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect, except for any reports, taxes, fees and acts that are
being Properly Contested.
 
6.3.           Violations.  Promptly notify Agent in writing of any violation of
any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Borrower which could reasonably be expected to
have a Material Adverse Effect.
 
6.4.           Government Receivables.  Take all steps reasonably requested by
Agent and necessary to protect Agent’s interest in the Collateral under the
Federal Assignment of Claims Act, the Uniform Commercial Code and all other
applicable state or local statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of contracts between any Borrower and the United States,
any state or any department, agency or instrumentality of any of them.
 
6.5.           Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  Cause to be maintained as of the end
of each fiscal quarter, commencing with the fiscal quarter ending February 29,
2012, a Fixed Charge Coverage Ratio of not less than 1.2 to 1.0.  The Fixed
Charge Coverage Ratio shall be measured as of each fiscal quarter end on a
rolling four (4) quarter basis; provided that (a) for the testing period ending
February 29, 2012, the Fixed Charge Coverage Ratio shall be measured on the
basis of the two (2) consecutive fiscal quarters then ending; and (b) for the
testing period ending May 31, 2012, the Fixed Charge Coverage Ratio shall be
measured on the basis of the three (3) consecutive fiscal quarters then ending.
 
 
64

--------------------------------------------------------------------------------

 
 
6.6.           Execution of Supplemental Instruments.  Execute and deliver to
Agent from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.
 
6.7.           Payment of Indebtedness.  Pay, discharge or otherwise satisfy at
or before maturity (subject, where applicable, to specified grace periods and,
in the case of the trade payables, to normal payment practices) all its
obligations and liabilities of whatever nature, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and each Borrower shall have provided for such reserves
as Agent may reasonably deem proper and necessary, subject at all times to any
applicable subordination arrangement in favor of Lenders.
 
6.8.           Standards of Financial Statements.  Cause all financial
statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as
to which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments and the absence of footnotes) and to be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein (except as concurred in by such reporting accountants or
officer, as the case may be, and disclosed therein).
 
6.9.           Federal Securities Laws.  Promptly notify Agent in writing if any
Borrower or any of its Subsidiaries (a) registers any additional classes of
securities under the Exchange Act or (b) files a registration statement under
the Securities Act, other than a registration statements relating to issuances
of securities to employees on Form S-8.
 
6.10.           Exercise of Rights.  In the exercise of its reasonable business
judgment, enforce all of its rights under any acquisition agreement executed in
connection with any acquisition permitted by Required Lenders, including, but
not limited to, all indemnification rights and pursue all remedies available to
it with diligence and in good faith in connection with the enforcement of any
such rights.
 
6.11.           Post Closing.  Use commercially reasonably efforts to deliver to
Agent within forty-five (45) days following the Closing Date, a Lien Waiver
Agreement, in form and substance reasonably satisfactory to Agent, with respect
to all premises leased by Borrowers at which Inventory and books and records are
located.
 
 
65

--------------------------------------------------------------------------------

 
 
VII.           NEGATIVE COVENANTS.
 
No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:
 
7.1.           Merger, Consolidation, Acquisition and Sale of Assets.
 
(a)           Enter into any merger, consolidation or other reorganization with
or into any other Person or acquire all or a substantial portion of the assets
or Equity Interests of any Person or permit any other Person to consolidate with
or merge with it, except that a Borrower may merge into or consolidate with
another Borrower or any Subsidiary, as long as a Borrower is the surviving
Person (and with respect to any merger or consolidation involving Emtec DE, as
long as Emtec DE is the surviving Person).
 
(b)           Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Inventory and Equipment to the
extent expressly permitted by Section 4.3, (ii) providing Emerging Cloud has
been joined as a Borrower hereunder (A) the transfer by Gnuco to Emerging Cloud
of all of its assets and liabilities relating to its cloud computing practice
and (B) the sale by Emerging Cloud of up to twenty percent (20%) of its
membership interests to the Gnuco Sellers and up to ten percent (10%) of its
membership interests to its management and (iii) any other sales or dispositions
expressly permitted by this Agreement.
 
7.2.           Creation of Liens.  Create or suffer to exist any Lien or
transfer upon or against any of its property or assets now owned or hereafter
acquired, except Permitted Encumbrances.
 
7.3.           Guarantees.  Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees of a
Borrower in respect of Indebtedness otherwise permitted hereunder of any other
Borrower, and (c) the endorsement of checks in the Ordinary Course of Business.
 
7.4.           Investments.  Purchase or acquire obligations or Equity Interests
of, or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than one hundred eighty (180) days and a
published rating of not less than A-1 or P-1 (or the equivalent rating), (c)
certificates of deposit, overnight time deposits, bankers acceptances and other
“money market instruments” having maturities of not more than one hundred eighty
(180) days, issued by any bank or trust company organized under the laws of the
United States of America or any State thereof and (x) whose deposits are insured
by the Federal Deposit Insurance Corporation or (y) having capital and surplus
in an aggregate amount of not less than One Hundred Million Dollars
($100,000,000), (d) repurchase agreements backed by United States government
securities of a commercial bank if (i) such bank has a combined capital and
surplus of at least One Hundred Million Dollars ($100,000,000) or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (d) shares of money market funds, each having net
assets of not less than One Hundred Million Dollars ($100,000,000), (e)
advances, loans or extensions or credit permitted by Section 7.5 below, (f)
obligations or Equity Interests of, or any other interest in, another Borrower,
(g) provided no Default or Event of Default is then continuing, investments of
up to Three Hundred Thousand Dollars ($300,000) in any fiscal year throughout
the Term to any one or more Foreign Subsidiaries (other than Emtec Canada as
permitted by Section 7.5 hereof), any of which are in existence as of the
Closing Date that is a direct Subsidiary of a Borrower (whether as capital
contributions, intercompany loans and/or such other transactions as a Borrower
may elect in its discretion) to be used either directly by such direct Foreign
Subsidiary and/or indirectly by any other Foreign Subsidiary after the further
transfer thereof from such direct Foreign Subsidiary to such indirect Foreign
Subsidiary, but only to the extent that prior to making any such transfer, such
Borrower shall give Agent prior written notice thereof, which such notice shall
include the amount of such transfer and a reasonably detailed description of the
purpose of such transfer, and (h) investments existing on the date hereof and
set forth on Schedule 7.4.
 
 
66

--------------------------------------------------------------------------------

 
 
7.5.           Loans.  Make advances, loans or extensions of credit to any
Person, including any Parent, Subsidiary or Affiliate except with respect to (a)
the extension of commercial trade credit in connection with the sale of
Inventory in the Ordinary Course of Business, (b) loans to its employees in the
Ordinary Course of Business not to exceed the aggregate amount of Two Hundred
Fifty Thousand Dollars ($250,000) at any time outstanding, (c) prior to any time
Emtec Canada becomes a Borrower hereunder, advances, loans or extensions of
credit to Emtec Canada in an amount not to exceed the sum of (i) any amounts
advanced on the Closing Date to repay Indebtedness under the Existing Floor Plan
Agreement and (ii) an additional Two Hundred Fifty Thousand Dollars ($250,000)
at any one time outstanding, and (d) advances, loans or extensions of credit to
another Borrower.
 
7.6.           Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in an
aggregate amount for all Borrowers in excess of Two Million Dollars
($2,000,000).
 
7.7.           Dividends and Distributions.  Make or cause to be made any
distribution of cash, securities or other property of such Borrower to any of
its shareholders or members, whether such distribution would be characterized as
a dividend or otherwise (other than distributions payable in its stock, or
split-ups or reclassifications of its stock) other than (a) distributions to a
Borrower, (b) payments to employees that are shareholders or members of a
Borrower or a Subsidiary thereof of wages, salary and bonuses in the Ordinary
Course of Business, and (c) provided no Default or Event of Default is then
continuing, payments by Emerging Cloud to its members to the extent necessary to
enable the members of Emerging Cloud to pay their respective federal, state and
local income tax liability arising solely out of their membership in Emerging
Cloud (assuming for such purpose that such members are taxed at the highest
applicable combined federal and state income tax rate).
 
7.8.           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (a) Indebtedness to
Lenders, (b) Indebtedness incurred for Capital Expenditures permitted under
Section 7.6 hereof, (c) Indebtedness due under the Subordinated Loan
Documentation, (d) except as permitted under Section 7.4 or Section 7.5 hereof,
including Indebtedness owed to another Borrower, and (e) Indebtedness disclosed
on Schedule 5.8.
 
7.9.           Nature of Business.  Substantially change the nature of the
business in which it is presently engaged in any manner nor, except as
specifically permitted hereby, purchase or invest, directly or indirectly, in
any assets or property, other than in the Ordinary Course of Business, for
assets or property which are necessary for, and are to be used in, its business
as presently conducted.
 
 
67

--------------------------------------------------------------------------------

 
 
7.10.           Transactions with Affiliates.  Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except
transactions which are in the Ordinary Course of Business, on an arm’s-length
basis on terms and conditions no less favorable than terms and conditions which
would have been obtainable from a Person other than an Affiliates.
 
7.11.           Leases.  Enter as lessee into any lease arrangement for real or
personal property (unless capitalized and permitted under Section 7.6 hereof) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed Three Million Dollars ($3,000,000) in any one fiscal year
in the aggregate for all Borrowers.
 
7.12.           Subsidiaries; Emtec Canada.
 
(a)           Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
Obligations of Borrowers hereunder, under the Notes, and under any Other
Document between any Borrower and Lenders and grants Agent, for the ratable
benefit of Lenders, a security interest in all its Collateral subject to no Lien
other than a Permitted Lien including a pledge of any Subsidiary Stock and (ii)
Agent shall have received all documents, including legal opinions, it may
reasonably require to establish compliance with each of the foregoing conditions
including such items required under Section 8.1 of this Agreement as are
customary.
 
(b)           Enter into any partnership, joint venture or similar arrangement,
provided that Gnuco may enter into such a limited liability company agreement,
in form and substance reasonably satisfactory to Agent, with the other members
of Emerging Cloud in connection with the establishment of Emerging Cloud in
accordance with the requirements of Section 7.12(a).
 
(c)           Emtec Canada may join in as a Borrower hereunder provided that
Emtec Canada expressly joins in this Agreement as a borrower and becomes jointly
and severally liable for the Obligations of Borrowers hereunder, under the
Notes, and under any Other Document between any Borrower and Lenders and grants
Agent, for the ratable benefit of Lenders, a security interest in all its
Collateral subject to no Lien other than a Permitted Lien including a pledge of
any Subsidiary Stock and (ii) Agent shall have received all documents, including
legal opinions, it may reasonably require to establish compliance with each of
the foregoing conditions including such items required under Section 8.1 of this
Agreement as are customary.
 
7.13.           Fiscal Year and Accounting Changes.  Change its fiscal year from
August 31 or make any significant change (a) in accounting treatment and
reporting practices except as required by GAAP or (b) in tax reporting treatment
except as required by Applicable Law.
 
7.14.           Pledge of Credit.  Now or hereafter pledge Agent’s or any
Lender’s credit on any purchases or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Borrower’s
business as conducted on the date of this Agreement.
 
7.15.           Amendment of Organizational Documents.  Amend, modify or waive
any material term or provision of its applicable Organizational Documents in a
manner adverse to Lenders unless required by Applicable Law.
 
 
68

--------------------------------------------------------------------------------

 
 
7.16.           Compliance with ERISA.  (a) (i) Maintain, or permit any member
of the Controlled Group to maintain, or (ii) become obligated to contribute, or
permit any member of the Controlled Group to become obligated to contribute, to
any Plan, other than any Plan for which Agent has provided its prior written
consent, (b) engage, or permit any member of the Controlled Group to engage, in
any non-exempt “prohibited transaction”, as that term is defined in section 406
of ERISA and Section 4975 of the Code, (c) incur, or permit any member of the
Controlled Group to incur, any “accumulated funding deficiency”, as that term is
defined in Section 302 of ERISA or Section 412 of the Code, (d) terminate, or
permit any member of the Controlled Group to terminate, any Plan where such
event could result in any liability of any Borrower or any member of the
Controlled Group or the imposition of a lien on the property of any Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA, (e)
assume, or permit any member of the Controlled Group to assume, any obligation
to contribute to any Multiemployer Plan not in existence on the Closing Date,
(f) incur, or permit any member of the Controlled Group to incur, any withdrawal
liability to any Multiemployer Plan; (g) fail promptly to notify Agent of the
occurrence of any Termination Event, (h) fail to comply, or permit a member of
the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other Applicable Laws in respect of any Plan or (i) fail to meet, or
permit any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA or the Code or postpone or delay or allow any member of
the Controlled Group to postpone or delay any funding requirement with respect
of any Plan.
 
7.17.           Prepayment of Indebtedness.  Except as permitted pursuant to
Section 7.21 hereof, at any time, directly or indirectly, prepay any
Indebtedness (other than to Lenders), or repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower.
 
7.18.           Anti-Terrorism Laws.  No Borrower shall, until satisfaction in
full of the Obligations and termination of this Agreement, nor shall it permit
any Subsidiary to:
 
(a)           Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b)           Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224.
 
(c)           Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19.           Membership/Partnership Interests.  Elect to treat or permit any
of its Subsidiaries to (a) treat its limited liability company membership
interests or partnership interests, as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and by Section
8-103 of Article 8 of Uniform Commercial Code or (b) certificate its limited
liability company membership interests or partnership interests, as the case may
be.
 
 
69

--------------------------------------------------------------------------------

 
 
7.20.           Trading with the Enemy Act.  Engage in any business or activity
in violation of the Trading with the Enemy Act.
 
7.21.           Subordinated Debt.  At any time, directly or indirectly, pay,
prepay, repurchase, redeem, retire or otherwise acquire, or make any payment on
account of any principal of, interest on or premium payable in connection with
the repayment or redemption of any Subordinated Debt, except as expressly
permitted in any applicable Subordination Agreement.
 
7.22.           Other Agreements.  Enter into any material amendment, waiver or
modification of any acquisition agreement, the Subordinated Loan Documentation
(except as permitted by the NewSpring/Peachtree Subordination Agreement), and
agreement related to Earn Out Payments, bonus, retention or other performance
based agreements or any related agreements.
 
7.23.           Earn Out Payments.  At any time, make any Earn Out Payments or
cash payments on account of other bonus, retention or similar performance based
agreements, except with respect to bonuses for employees in the Ordinary Course
of Business, unless Borrowers shall have certified in writing to Agent that
after giving effect to such payment (a) no Default or Event of Default exists
and (b) on the date of any such payment, Borrowers shall have an average Undrawn
Availability for the immediately preceding thirty (30) days of no less than Two
Million Dollars ($2,000,000).
 
VIII.           CONDITIONS PRECEDENT.
 
8.1.           Conditions to Initial Advances.  The agreement of Lenders to make
the initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a)           Note.  Agent shall have received the Notes duly executed and
delivered by an authorized officer of each Borrower;
 
(b)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
 
(c)           Proceedings of Borrowers.  Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors or Managers of each Borrower authorizing (i) the execution,
delivery and performance of this Agreement and the Other Documents, and (ii) the
granting by each Borrower of the security interests in and liens upon the
Collateral in each case certified by the Secretary or an Assistant Secretary of
each Borrower as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
 
 
70

--------------------------------------------------------------------------------

 
 
(d)           Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
 
(e)           Certificates.  Agent shall have received a copy of the
Organizational Documents of each Borrower and all amendments thereto, certified
as applicable by the Secretary of State or other appropriate official of its
jurisdiction of incorporation or formation;
 
(f)           Good Standing Certificates.  Agent shall have received good
standing certificates for each Borrower dated not more than thirty (30) days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of each Borrower’s jurisdiction of incorporation and each jurisdiction
in which qualification and good standing are necessary for such Borrower to
conduct its business and own its property and where the failure to so qualify
could reasonably be expected to have a Material Adverse Effect on such Borrower;
 
(g)           Legal Opinion.  Agent shall have received the executed legal
opinion of Dechert LLP in form and substance satisfactory to Agent which shall
cover such matters incident to the transactions contemplated by this Agreement
and the Other Documents, and related agreements as Agent may reasonably require
and each Borrower hereby authorizes and directs such counsel to deliver such
opinions to Agent and Lenders;
 
(h)           No Litigation.  (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Borrower or against the officers, directors or managers
of any Borrower (A) in connection with this Agreement, the Other Documents, the
Subordinated Loan Documentation or any of the transactions contemplated hereby
or thereby and which, in the reasonable opinion of Agent, is deemed material or
(B) which could, in the reasonable opinion of Agent, have a Material Adverse
Effect; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
 
(i)           Financial Condition Certificate.  Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(k).
 
(j)           Collateral Examination.  Agent shall have completed Collateral
examinations, the results of which shall be satisfactory in form and substance
to Lenders, of the Receivables, Inventory, General Intangibles, Leasehold
Interests and Equipment of each Borrower and all books and records in connection
therewith;
 
(k)           Fees.  Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to Article
III hereof;
 
 
71

--------------------------------------------------------------------------------

 
 
(l)           Pro Forma Financial Statements.  Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Lenders;
 
(m)           Subordinated Loan Documents.  Agent shall have received final
executed copies of the Subordinated Loan Documentation, and all related
agreements, documents and instruments as in effect on the Closing Date all of
which shall be satisfactory in form and substance to Agent and the transactions
contemplated by such documentation shall be consummated prior to or
simultaneously with the making of the initial Advance including, without
limitation, the receipt by Borrowers of the proceeds of the Peachtree
Subordinated Debt in the amount of Three Million Dollars ($3,000,000);
 
(n)           Subordination Agreements.  Agent shall have entered into the
NewSpring/Peachtree Subordination Agreement with Borrowers, NewSpring, Peachtree
and Subordinated Collateral Agent, which shall be satisfactory in form and
substance to Agent in its sole discretion;
 
(o)           Insurance.  Agent shall have received in form and substance
satisfactory to Agent, certificates of Borrowers’ casualty insurance showing
Agent as lender loss payee, and certificates of Borrowers’ liability insurance
policies, showing Agent as an additional insured all in accordance with the
requirements of Section 4.11;
 
(p)           Payment Instructions.  Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
 
(q)           Blocked Accounts.  Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts (as
applicable) with financial institutions acceptable to Agent for the collection
or servicing of the Receivables and proceeds of the Collateral;
 
(r)           Consents.  Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;
 
(s)           No Adverse Material Change.  (i) since August 31, 2011, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;
 
(t)           reserved;
 
(u)           Other Documents.  Agent shall have received the executed Other
Documents, all in form and substance satisfactory to Agent;
 
(v)           Contract Review.  Agent shall have reviewed all material contracts
of Borrowers including leases, federal government contracts, union contracts,
labor contracts, vendor supply contracts, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Agent;
 
 
72

--------------------------------------------------------------------------------

 
 
(w)           Closing Certificate.  Agent shall have received a closing
certificate signed by the President, Chief Financial Officer, Chief Executive
Officer or Chairman of each Borrower dated as of the date hereof, stating that
(i) all representations and warranties set forth in this Agreement and the Other
Documents are true and correct on and as of such date, (ii) Borrowers are on
such date in compliance with all the terms and provisions set forth in this
Agreement and the Other Documents and (iii) on such date no Default or Event of
Default has occurred or is continuing;
 
(x)           Borrowing Base.  Agent shall have received evidence from Borrowers
that the Formula Amount is sufficient in value and amount to support Advances in
the amount requested by Borrowers on the Closing Date;
 
(y)           Undrawn Availability.  After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least Three Million
Dollars ($3,000,000);
 
(z)           Compliance with Laws.  Agent shall be reasonably satisfied that
each Borrower is in compliance with all Applicable Laws, including those with
respect to the Federal Occupational Safety and Health Act, the Environmental
Protection Act, ERISA and the Trading with the Enemy Act;
 
(aa)           Existing Credit Agreement and Existing Floor Plan
Agreement.  Agent shall have received evidence, including without limitation,
payoff letters from the applicable lenders, in form and substance satisfactory
to Agent that each of the financing arrangements under the Existing Credit
Agreement and Existing Floor Plan Agreement have been terminated, all
Indebtedness thereunder has been paid in full and that all Liens securing such
Indebtedness have terminated; and
 
(bb)           Other.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions
contemplated by this Agreement shall be satisfactory in form and substance to
Agent and its counsel.
 
8.2.           Conditions to Each Advance.  The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
 
(b)           No Default.  No Event of Default or Default shall have occurred
and be continuing on such date, or would exist after giving effect to the
Advances requested to be made, on such date; provided, however that Agent, in
its sole discretion, may continue to make Advances notwithstanding the existence
of an Event of Default or Default and that any Advances so made shall not be
deemed a waiver of any such Event of Default or Default; and
 
 
73

--------------------------------------------------------------------------------

 
 
(c)           Maximum Advances.  In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX.           INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1.           Disclosure of Material Matters.  Immediately upon learning
thereof, report to Agent all matters materially affecting the value,
enforceability or collectability of any portion of the Collateral, including any
Borrower’s reclamation or repossession of, or the return to any Borrower of,
goods or claims or disputes asserted by any Customer or other obligor in excess
of One Hundred Thousand Dollars ($100,000) for any individual Customer.
 
9.2.           Schedules.
 
(a)             Deliver to Agent weekly, on or before the last Business Day of
each week, a Borrowing Base Certificate in form and substance satisfactory to
Agent (which shall be calculated as of the last Business Day of the prior week
and which shall not be binding upon Agent or restrictive of Agent’s rights under
this Agreement), together with an accounts receivable aging (both as to billed
and unbilled Receivables), inclusive of all reconciliations to the general
ledger with respect to sales, collections and credits.
 
(b)           Deliver to Agent on or before the twentieth (20th) day of each
month as and for the prior month, (i) accounts payable schedules inclusive of
reconciliations to the general ledger in electronic format, (ii) Inventory
reports (including reporting as to non-moving and slow moving Inventory) in
electronic format, (iii) detailed accounts receivable agings with account
roll-forwards, (iv) schedules of accrued expenses and held checks, and notices
of any claims disputes or offsets with respect to Receivables and (v) a detailed
report of all of Borrowers’ cash and cash equivalents.
 
(c)           Deliver to Agent at such intervals as Agent may reasonably
require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
reasonably require including trial balances and test verifications.
 
(d)           Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder.  The items to
be provided under this Section are to be in form satisfactory to Agent and
executed by each Borrower and delivered to Agent from time to time solely for
Agent’s convenience in maintaining records of the Collateral, and any Borrower’s
failure to deliver any of such items to Agent shall not affect, terminate,
modify or otherwise limit Agent’s Lien with respect to the Collateral.
 
 
74

--------------------------------------------------------------------------------

 
 
9.3.           Environmental Reports.  Furnish Agent, concurrently with the
delivery of the financial statements referred to in Sections 9.7 and 9.8, with a
Compliance Certificate signed by the President of Borrowing Agent stating, to
the best of his knowledge, that each Borrower is in compliance in all material
respects with all federal, state and local Environmental Laws.  To the extent
any Borrower is not in compliance with the foregoing laws, the certificate shall
set forth with specificity all areas of non-compliance and the proposed action
such Borrower will implement in order to achieve full compliance.
 
9.4.           Litigation.  Promptly notify Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Borrower or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.
 
9.5.           Material Occurrences.  Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any “event of default” or
event which with the passage of time or giving of notice or both, would
constitute an “event of default” under and as defined in the Subordinated Loan
Documentation; (c) any event, development or circumstance whereby any financial
statements or other reports furnished to Agent fail in any material respect to
present fairly, in accordance with GAAP consistently applied, the financial
condition or operating results of any Borrower as of the date of such
statements; (d) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two (2) plan years and was not corrected as
provided in Section 4971 of the Code, could subject any Borrower to a tax
imposed by Section 4971 of the Code; (e) each and every default by any Borrower
which might result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
(f) any other development in the business or affairs of any Borrower or any
Guarantor, which could reasonably be expected to have a Material Adverse Effect,
including any notice of any investigation related to, or the termination of, any
contract between any Borrower and any Governmental Body; (g) any lapse or other
termination of any Consent issued to any Borrower by any Governmental Body or
any other Person that is material to the operation of any Borrower’s business,
(h) any filing of periodic or special reports by any Borrower with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Borrower, in each case,
including a copy thereof, (i) receipt of any material notices or other
communications from any Governmental Body or Person which specifically relate to
any Borrower; in each case, including a copy thereof and describing the nature
thereof and the action Borrowers propose to take with respect thereto and (j)
entering into any Material Contract or any non-standard contract with any
Customer, in each case, including a copy thereof.
 
 
75

--------------------------------------------------------------------------------

 
 
9.6.           Government Receivables
 
.  Notify Agent immediately if any of its Receivables arise out of contracts
between any Borrower and the United States, any state, or any department, agency
or instrumentality of any of them including a schedule showing the applicable
contract, administrative office and finance office and such other information as
Agent may request in order to properly effectuate an assignment of claims under
federal law.  Upon receipt of any such notice, Agent shall assist the applicable
Borrower or Borrowers in assigning its or their rights to payment of such
Receivables to Agent pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 6305 et
seq.).
 
9.7.           Annual Financial Statements.  Furnish Agent within one hundred
twenty (120) days after the end of each fiscal year of Emtec DE, financial
statements of Borrowers on a consolidating and on a Consolidated Basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon, as to the financial
statements on a Consolidated Basis, without qualification, other than as to
non-renewal of this facility in the final year of the Term, by an independent
certified public accounting firm selected by Borrowers and satisfactory to Agent
(the “Accountants”) it being understood and agreed that the delivery of Emtec
DE’s Form 10-K, if required, promptly after the filing thereof with the SEC
shall satisfy the requirements set forth in this Section 9.7 with respect to
consolidated financial statements and reports (subject to the time periods set
forth in this Section 9.7).  The reports shall be accompanied by a Compliance
Certificate.
 
9.8.           Quarterly Financial Statements.  Furnish Agent within forty five
(45) days after the end of each fiscal quarter (other than the last fiscal
quarter of each fiscal year which shall be furnished within seventy-five (75)
days), an unaudited balance sheet of Borrowers on a consolidating and on a
Consolidated Basis and unaudited statements of income and stockholders’ equity
and cash flow of Borrowers on a consolidating and on a Consolidated Basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, which shall present fairly the
financial condition of the Borrowers on a consolidating and on a Consolidated
Basis and shall be prepared in accordance with GAAP (without notes and subject
to year-end adjustments), it being understood and agreed that the delivery of
Emtec DE’s Form 10-Q, if required, promptly after the filing thereof with the
SEC shall satisfy the requirements set forth in this Section 9.8 with respect to
consolidated financial statements and reports (subject to the time periods set
forth in this Section 9.8).  The reports (other than the reports for the last
fiscal quarter of each fiscal year) shall be accompanied by a Compliance
Certificate.
 
9.9.           Monthly Financial Statements.  Furnish Agent within thirty (30)
days after the end of each month (other than a month that is the end of a fiscal
quarter), an unaudited balance sheet of Borrowers on a consolidating and on a
Consolidated Basis and unaudited statements of income and stockholders’ equity
of Borrowers on a consolidating and on a consolidating and on a Consolidated
Basis reflecting results of operations from the beginning of the fiscal year to
the end of such month and for such month (and showing comparisons to both
Borrowers’ prior year results and to the projected operating budget furnished
pursuant to Section 9.12) and a statement of cash flow of Borrowers on a
Consolidated Basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month.
 
 
76

--------------------------------------------------------------------------------

 
 
9.10.           Other Reports.  Furnish Agent as soon as available, but in any
event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as each Borrower shall be required to
(a) file under the Exchange Act or Securities Act or (b) to provide to holders
of the Subordinated Debt.
 
9.11.           Additional Information.  Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement have been complied with by Borrowers including, without the necessity
of any request by Agent, (a) copies of all environmental audits and reviews, (b)
at least thirty (30) days prior thereto, notice of any Borrower’s opening of any
new office or place of business or any Borrower’s closing of any existing office
or place of business, and (c) promptly upon any Borrower’s learning thereof,
notice of any labor dispute to which any Borrower may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any labor contract to which any Borrower is a party or by which
any Borrower is bound.
 
9.12.           Projected Operating Budget.  Furnish Agent no later than thirty
(30) days after the beginning of each Borrower’s fiscal years commencing with
fiscal year beginning September 1, 2012, a month by month projected operating
budget and cash flow of Borrowers on a Consolidated Basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President, Chief Financial Officer, Chief Executive
Officer, or Chairman of such Borrower to the effect that, to such officer’s
knowledge, such projections are good faith estimates (utilizing assumptions
reasonably believed to be reasonable at the time made) of the financial
condition and operations of such Borrower for the periods represented therein,
it being recognized by Agent and the Lenders that such projections as to future
events are not to be viewed as fact and that actual results during the periods
covered therein may differ from such projections and such differences may be
material.
 
9.13.           Variances From Operating Budget.  Furnish Agent, concurrently
with the delivery of the financial statements referred to in Section 9.7 and
each monthly report, a written report summarizing all material variances from
budgets submitted by Borrowers pursuant to Section 9.12 and a discussion and
analysis by management with respect to such variances.
 
9.14.           ERISA Notices and Requests.  Furnish Agent with immediate
written notice in the event that (a) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Borrower or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (b) any  Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (c) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (d) any increase in the benefits of any existing Plan or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (e) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (f) any Borrower or any member of the Controlled Group shall receive any
favorable or unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (g) any Borrower or any member of the
Controlled Group shall receive a notice regarding the imposition of withdrawal
liability, together with copies of each such notice; (h) any Borrower or any
member of the Controlled Group shall fail to make a required installment or any
other required payment under Section 412 of the Code on or before the due date
for such installment or payment; or (i) any Borrower or any member of the
Controlled Group knows that (ii) a Multiemployer Plan has been terminated, (iii)
the administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (iv) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan.
 
 
77

--------------------------------------------------------------------------------

 
 
9.15.           Intellectual Property.  Immediately upon the acquisition,
modification or registration thereof, a report of all newly acquired, modified
or registered Intellectual Property of any Borrower.
 
9.16.           Additional Documents.  Execute and deliver to Agent, upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.
 
X.           EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1.           Nonpayment.  Failure by any Borrower to pay any principal or
interest on the Obligations when due, whether at maturity or by reason of
acceleration pursuant to the terms of this Agreement or by notice of intention
to prepay, or by required prepayment or failure to pay any other liabilities or
make any other payment, fee or charge provided for herein when due or in any
Other Document;
 
10.2.           Breach of Representation.  Any representation or warranty made
or deemed made by any Borrower in this Agreement, any Other Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;
 
10.3.           Financial Information.  Failure by any Borrower to (a)(i)
furnish financial information when due, or (ii) when requested which is
unremedied for a period of fifteen (15) days of such request, or (b) permit the
inspection of its books or records in accordance with this Agreement;
 
10.4.           Judicial Actions.  Issuance of a notice of Lien, levy,
assessment, injunction or attachment against any Borrower’s Inventory or
Receivables or against a material portion of any Borrower’s other property;
 
 
78

--------------------------------------------------------------------------------

 
 
10.5.           Noncompliance.  Except as otherwise provided for in Sections
10.1, 10.3 and 10.5(b), (a) failure or neglect of any Borrower to perform, keep
or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document, or (b) failure or neglect of any Borrower to
perform, keep or observe any term, provision, condition or covenant, contained
in Sections 4.6, 4.7, 4.9, 4.13, 4.18, 6.1, 6.3, 6.4, 6.10, 9.4 or 9.6 hereof
which is not cured within thirty (30) days from the occurrence of such failure
or neglect;
 
10.6.           Judgments.  Any judgment or judgments are rendered against any
Borrower for an aggregate amount in excess of Five Hundred Thousand Dollars
($500,000) and (a) enforcement proceedings shall have been commenced by a
creditor upon such judgment, (b) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (c) any such
judgment results in the creation of a Lien upon any of the Collateral (other
than a Permitted Encumbrance);
 
10.7.           Bankruptcy.  Any Borrower or any Guarantor shall (a) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (b) make a general assignment for the
benefit of creditors, (c) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (d) be adjudicated a bankrupt
or insolvent, (e) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (f) acquiesce to, or fail to have
dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws,  or (vii) take any action for the
purpose of effecting any of the foregoing;
 
10.8.           Inability to Pay.  Any Borrower shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
 
10.9.           Subsidiary Bankruptcy.  Any Subsidiary of any Borrower shall
apply for, consent to or suffer the appointment of, or the taking of possession
by, a receiver, custodian, trustee, liquidator or similar fiduciary of itself or
of all or a substantial part of its property, admit in writing its inability, or
be generally unable, to pay its debts as they become due or cease operations of
its present business, make a general assignment for the benefit of creditors,
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), be adjudicated a bankrupt or insolvent, file a petition
seeking to take advantage of any other law providing for the relief of debtors,
acquiesce to, or fail to have dismissed, within sixty (60) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or  take
any action for the purpose of effecting any of the foregoing;
 
10.10.           Material Adverse Effect.  Any change in any Borrower’s results
of operations or condition (financial or otherwise) which in Agent’s reasonable
credit judgment has a Material Adverse Effect;
 
 
79

--------------------------------------------------------------------------------

 
 
10.11.           Lien Priority.  Any Lien created hereunder or provided for
hereby or under any related agreement for any reason ceases to be or is not a
valid and perfected Lien having a first priority interest, subject to Permitted
Liens;
 
10.12.           Subordinated Debt  Any “event of default” under and as defined
in any Subordinated Loan Documentation has occurred; unless, if such “event of
default” arose from failure to comply with Section 8.14(a) of the
NewSpring/Peachtree Loan Agreement, for the fiscal period ending November 30,
2011, Borrowers have delivered to Agent a written waiver of such “event of
default” from NewSpring prior to  February 15, 2012.
 
10.13.           Cross Default.  Any (a) default (which is not cured within any
applicable grace and/or cure periods), by any Borrower shall have occurred under
any other instrument, document or agreement with respect to any Indebtedness for
borrowed money or Capitalized Lease Obligations with a principal amount in
excess of Five Hundred Thousand Dollars ($500,000) or (b) default by any
Borrower shall have occurred under any other instrument, document or agreement
which results in a Material Adverse Effect;
 
10.14.           Breach of Guaranty.  Termination or breach of any Guaranty or
Guaranty Security Agreement or similar agreement executed and delivered to Agent
in connection with the Obligations of any Borrower, or if any Guarantor attempts
to terminate, challenges the validity of, or its liability under, any such
Guaranty or Guaranty Security Agreement or similar agreement;
 
10.15.           Change of Ownership.  Any Change of Ownership shall occur;
 
10.16.           Invalidity.  Any material provision of this Agreement or any
Other Document shall, for any reason, cease to be valid and binding on Borrower,
or any Borrower shall so claim in writing to Agent or any Lender;
 
10.17.           Licenses.  (a) Any Governmental Body shall (i) revoke,
terminate, suspend or adversely modify any license, permit, patent trademark or
tradename of any Borrower, the continuation of which is necessary to the
continuation of any Borrower’s business, or (ii) commence proceedings to
suspend, revoke, terminate or adversely modify any such license, permit,
trademark, tradename or patent and such proceedings shall not be dismissed or
discharged within sixty (60) days, (iii) schedule or conduct a hearing on the
renewal of any license, permit, trademark, tradename or patent necessary for the
continuation of any Borrower’s business and the staff of such Governmental Body
issues a report recommending the termination, revocation, suspension or
material, adverse modification of any such license, permit, trademark, tradename
or patent or (iv) terminate or revoke any Borrower’s ability to conduct business
with such Governmental Body; or (b) any agreement which is necessary or material
to the operation of any Borrower’s business shall be revoked or terminated and
not replaced by a substitute acceptable to Agent within thirty (30) days after
the date of such revocation or termination, and such revocation or termination
and non-replacement would reasonably be expected to have a Material Adverse
Effect;
 
10.18.           Seizures.  Any portion of the Collateral shall be seized or
taken by a Governmental Body, or any Borrower or the title and rights of any
Borrower in any material portion of the Collateral shall have become the subject
matter of claim, litigation, suit or other proceeding which might, in the
opinion of Agent, upon final determination, result in impairment or loss of the
security provided by this Agreement or the Other Documents;
 
 
80

--------------------------------------------------------------------------------

 
 
10.19.           Operations.  Reserved; or
 
10.20.           Pension Plans.  An event or condition specified in Sections
7.16 or 9.15 hereof shall occur or exist with respect to any Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Borrower or any member of the Controlled Group shall incur, or
in the opinion of Agent be reasonably likely to incur, a liability to a Plan or
the PBGC (or both) which, in the reasonable judgment of Agent, would have a
Material Adverse Effect.
 
XI.           LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1.           Rights and Remedies.
 
(a)           Upon the occurrence and continuance of (i) an Event of Default
pursuant to Section 10.7 all Obligations shall be immediately due and payable
and this Agreement and the obligation of Lenders to make Advances shall be
deemed terminated; and, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Lenders shall have the
right to terminate this Agreement and to terminate the obligation of Lenders to
make Advances and (iii) a filing of a petition against any Borrower in any
involuntary case under any state or federal bankruptcy laws, all Obligations
shall be immediately due and payable and the obligation of Lenders to make
Advances hereunder shall be terminated other than as may be required by an
appropriate order of the bankruptcy court having jurisdiction over such
Borrower.  Upon the occurrence of any Event of Default, Agent shall have the
right to exercise any and all rights and remedies provided for herein, under the
Other Documents, under the Uniform Commercial Code and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process.  Agent may enter any of any Borrower’s premises or
other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place.  With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect.  Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification.  At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower.  In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names,
patents, patent applications, copyrights, service marks, licenses, franchises
and other proprietary rights which are used or useful in connection with
Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) Equipment for the purpose of
completing the manufacture of unfinished goods.  The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof.  Noncash proceeds will only be applied to the
Obligations as they are converted into cash.  If any deficiency shall arise,
Borrowers shall remain liable to Agent and Lenders therefor.
 
 
81

--------------------------------------------------------------------------------

 
 
(b)           To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for Agent (i)
to fail to incur expenses reasonably deemed significant by Agent to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Customers or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b).  Without limitation upon the foregoing,
nothing contained in this Section11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
 
 
82

--------------------------------------------------------------------------------

 
 
11.2.           Agent’s Discretion.  Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.
 
11.3.           Setoff.  Subject to Section 14.12, in addition to any other
rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Borrower’s
property held by Agent and such Lender to reduce the Obligations.
 
11.4.           Rights and Remedies not Exclusive.  The enumeration of the
foregoing rights and remedies is not intended to be exhaustive and the exercise
of any rights or remedy shall not preclude the exercise of any other right or
remedies provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5.           Allocation of Payments After Event of Default.  Notwithstanding
any other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations or any other amounts outstanding under
any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each Lender to the extent owing to
such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
 
83

--------------------------------------------------------------------------------

 
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive (so long as it is not
a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by Agent in a cash collateral account and applied (i)
first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (ii) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
XII.           WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1.           Waiver of Notice.  Each Borrower hereby waives notice of
non-payment of any of the Receivables, demand, presentment, protest and notice
thereof with respect to any and all instruments, notice of acceptance hereof,
notice of loans or advances made, credit extended, Collateral received or
delivered, or any other action taken in reliance hereon, and all other demands
and notices of any description, except such as are expressly provided for
herein.
 
12.2.           Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
 
12.3.           Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY
HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
XIII.           EFFECTIVE DATE AND TERMINATION.
 
13.1.           Term.  This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until December 29, 2014 (the “Term”)
unless sooner terminated as herein provided.  Borrowers may terminate this
Agreement at any time upon thirty (30) days’ prior written notice upon payment
in full of the Obligations (other than contingent indemnification
obligations).  In the event the Obligations are prepaid in full prior to the
last day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) two percent (2%) of
the Maximum Revolving Advance Amount if the Early Termination Date occurs on or
after the Closing Date to and including the date immediately preceding the first
(1st) anniversary of the Closing Date, (y) one percent (1%) of the Maximum
Revolving Advance Amount if the Early Termination Date occurs on or after the
first anniversary of the Closing Date to and including the date immediately
preceding the second (2nd) anniversary of the Closing Date, and (z) one half
percent (0.5%) of the Maximum Revolving Advance Amount if the Early Termination
Date occurs on or after the second (2nd) anniversary of the Closing Date to and
including the date that is two hundred seventy (270) days after the second (2nd)
anniversary of the Closing Date.
 
 
84

--------------------------------------------------------------------------------

 
 
13.2.           Termination.  The termination of the Agreement shall not affect
any Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations (other than contingent
indemnification obligations) have been fully and indefeasibly paid, disposed of,
concluded or liquidated.  The security interests, Liens and rights granted to
Agent and Lenders hereunder and the financing statements filed hereunder shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers’ Account may from time to time be
temporarily in a zero or credit position, until all of the Obligations of each
Borrower have been indefeasibly paid and performed in full after the termination
of this Agreement or each Borrower has furnished Agent and Lenders with an
indemnification satisfactory to Agent and Lenders with respect
thereto.  Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations (other than contingent indemnification
obligations) have been indefeasibly paid in full in immediately available
funds.  All representations, warranties, covenants, waivers and agreements
contained herein shall survive termination hereof until all Obligations are
indefeasibly paid and performed in full.
 
XIV.           REGARDING AGENT.
 
14.1.           Appointment.  Each Lender hereby designates PNC to act as Agent
for such Lender under this Agreement and the Other Documents.  Each Lender
hereby irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
 
 
85

--------------------------------------------------------------------------------

 
 
14.2.           Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents.  Neither Agent nor any of its officers, directors, employees or
agents shall be (a) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (b) responsible in any
manner for any recitals, statements, representations or warranties made by any
Borrower or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder.  Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any
Borrower.  The duties of Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.
 
14.3.           Lack of Reliance on Agent and Resignation.  Independently and
without reliance upon Agent or any other Lender, each Lender has made and shall
continue to make (a) its own independent investigation of the financial
condition and affairs of each Borrower and each Guarantor in connection with the
making and the continuance of the Advances hereunder and the taking or not
taking of any action in connection herewith, and (b) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
 
 
86

--------------------------------------------------------------------------------

 
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
14.4.           Certain Rights of Agent.  If Agent shall request instructions
from Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
 
14.5.           Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
14.6.           Notice of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder or
under the Other Documents, unless Agent has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7.           Indemnification.  To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
(not mere) negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).
 
 
87

--------------------------------------------------------------------------------

 
 
14.8.           Agent in its Individual Capacity.  With respect to the
obligation of Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Agent specified herein; and the term “Lender” or
any similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender.  Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.
 
14.9.           Delivery of Documents.  To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
 
14.10.           Borrowers’ Undertaking to Agent.  Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
14.11.           No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12.           Other Agreements.  Each Lender agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender.  Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
 
88

--------------------------------------------------------------------------------

 
 
XV.           BORROWING AGENCY.
 
15.1.           Borrowing Agency Provisions.
 
(a)           Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
 
(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c)           All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.
 
15.2.           Waiver of Subrogation.  Each Borrower expressly waives any and
all rights of subrogation, reimbursement, indemnity, exoneration, contribution
of any other claim which such Borrower may now or hereafter have against the
other Borrowers or other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to the other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.
 
 
89

--------------------------------------------------------------------------------

 
 
XVI.           MISCELLANEOUS
 
16.1.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
applied to contracts to be performed wholly within the Commonwealth of
Pennsylvania.  Any judicial proceeding brought by or against any Borrower with
respect to any of the Obligations, this Agreement, the Other Documents or any
related agreement may be brought in any court of competent jurisdiction in the
Commonwealth of Pennsylvania, and, by execution and delivery of this Agreement,
each Borrower accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement.  Each Borrower hereby waives personal service of
any and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrowing Agent
at its address set forth in Section 16.6 and service so made shall be deemed
completed five (5) days after the same shall have been so deposited in the mails
of the United States of America, or, at Agent’s option, by service upon
Borrowing Agent which each Borrower irrevocably appoints as such Borrower’s
Agent for the purpose of accepting service within the Commonwealth of
Pennsylvania.  Nothing herein shall affect the right to serve process in any
manner permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Borrower in the courts of any other jurisdiction.  Each
Borrower waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.  Each Borrower waives the right to
remove any judicial proceeding brought against such Borrower in any state court
to any federal court.  Any judicial proceeding by any Borrower against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of Philadelphia, Commonwealth of Pennsylvania.
 
16.2.           Entire Understanding.
 
(a)           This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this Section
16.2 (b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:
 
(i)           increase the Commitment Percentage, the maximum dollar commitment
of any Lender or the Maximum Revolving Advance Amount;
 
(ii)           extend the maturity of any Note or the due date for any amount
payable hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;
 
(iii)           alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b);
 
(iv)           release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of One Million Dollars ($1,000,000);
 
(v)           change the rights and duties of Agent;
 
(vi)           permit any Revolving Advance to be made if after giving effect
thereto the total of Revolving Advances outstanding hereunder would exceed the
Formula Amount for more than sixty (60) consecutive Business Days or exceed one
hundred and ten percent (110%) of the Formula Amount;
 
(vii)           increase the Advance Rates above the Advance Rates in effect on
the Closing Date; or
 
(viii)           release any Guarantor.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option and so
long as no Default on Event of Default is then continuing with the prior consent
of Borrowing Agent, require such Lender to assign its interest in the Advances
to PNC or to another Lender or to any other Person designated by Agent (the
“Designated Lender”), for a price equal to (i) the then outstanding principal
amount thereof plus (ii) accrued and unpaid interest and fees due such Lender,
which interest and fees shall be paid when collected from Borrowers.  In the
event PNC elects to require any Lender to assign its interest to PNC or to the
Designated Lender, PNC will so notify such Lender in writing within forty five
(45) days following such Lender’s denial, and such Lender will assign its
interest to PNC or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender, PNC or the Designated Lender, as appropriate, and Agent.
 
 
91

--------------------------------------------------------------------------------

 
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances and the Maximum Undrawn
Amount at any time to exceed an amount equal to the Formula Amount at such time
by up to ten percent (10%) of the Formula Amount for up to sixty (60)
consecutive Business Days (the “Out-of-Formula Loans”); provided, that, such
outstanding Revolving Advances do not exceed the Maximum Revolving Advance
Amount.  If Agent is willing in its sole and absolute discretion to make such
Out-of-Formula Loans, such Out-of-Formula Loans shall be payable on demand and
shall bear interest at the Default Rate for Revolving Advances consisting of
Domestic Rate Loans; provided that, if Lenders do make Out-of-Formula Loans,
neither Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a).  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Receivables,” “Eligible Unbilled Receivables” or “Eligible
Finished Goods Inventory” as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, Agent is hereby authorized by Borrowers
and the Lenders, from time to time in Agent’s sole discretion, (A) after the
occurrence and during the continuation of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 8.2 hereof have not been satisfied, to make Revolving Advances to
Borrowers on behalf of the Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or (c)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement; provided, that at any time after giving effect to any such Revolving
Advances the outstanding Revolving Advances do not exceed one hundred and ten
percent (110%) of the Formula Amount.
 
16.3.           Successors and Assigns; Participations; New Lenders.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and permitted assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of Agent and each Lender.
 
 
92

--------------------------------------------------------------------------------

 
 
(b)           Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrowers be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Any Lender that sells its participating
interests in the Advances to a Participant shall retain the sole right to
approve any amendment, waiver or other modification of any provision of this
Agreement, provided that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification of the
provisions set forth in clauses (i) through (viii) of Section 16.2(b).  Each
Borrower hereby grants to any Participant a continuing security interest in any
deposits, moneys or other property actually or constructively held by such
Participant as security for the Participant’s interest in the Advances.
 
(c)           Any Lender, with the consent of Agent and, if no Event of Default
has occurred and is continuing, Borrowing Agent, which consents shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to one or more additional banks or financial
institutions and one or more additional banks or financial institutions may
commit to make Advances hereunder (each a “Purchasing Lender”), in minimum
amounts of not less than Five Million Dollars ($5,000,000), pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording.  Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose.  Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents.  If Borrowing Agent’s consent is not required for the addition
of the Purchasing Lender as set forth above, each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.
 
 
93

--------------------------------------------------------------------------------

 
 
(d)           Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered, serviced or managed by the assigning Lender
or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
 
(e)           Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder.  The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement.  The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.  Agent shall receive a fee
in the amount of Three Thousand Five Hundred Dollars ($3,500) payable by the
applicable Purchasing Lender and/or Purchasing CLO upon the effective date of
each transfer or assignment (other than to an intermediate purchaser) to such
Purchasing Lender and/or Purchasing CLO.
 
(f)           Subject to the confidentiality requirements set forth in Section
16.15, each Borrower authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.
 
16.4.           Application of Payments.  Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations.  To the extent that
any Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
 
 
94

--------------------------------------------------------------------------------

 
 
16.5.           Indemnity.  Each Borrower shall indemnify Agent, each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including reasonable fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Agent or any
Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable fees and disbursements of
counsel) asserted against or incurred by any of the indemnitees described above
in this Section 16.5 by any Person under any Environmental Laws or similar laws
by reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances.  Additionally, if any taxes
(excluding taxes of a type for which a Borrower would not be required to make a
Gross-Up Payment under Section 3.10 hereof but including any intangibles taxes,
stamp tax, recording tax or franchise tax) shall be payable by Agent, Lenders or
Borrowers on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any of the Other Documents, or the
creation or repayment of any of the Obligations hereunder, by reason of any
Applicable Law now or hereafter in effect, Borrowers will pay (or will promptly
reimburse Agent and Lenders for payment of) all such taxes, including interest
and penalties thereon, and will indemnify and hold the indemnitees described
above in this Section 16.5 harmless from and against all liability in connection
therewith.
 
16.6.           Notice.  Any notice or request hereunder may be given to
Borrowing Agent or any Borrower or to Agent or any Lender at their respective
addresses set forth below or at such other address as may hereafter be specified
in a notice designated as a notice of change of address under this Section.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6.  Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:
 
(a)           In the case of hand-delivery, when delivered;
 
 
95

--------------------------------------------------------------------------------

 
 
(b)           If given by mail, four (4) days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested;
 
(c)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
 
(d)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
 
(e)           In the case of electronic transmission, when actually received;
 
(f)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
 
(g)           If given by any other means (including by overnight courier), when
actually received.
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.
 
(A)           If to Agent or PNC at:
 
PNC Bank, National Association
1600 Market Street – 31st Floor
Philadelphia, PA  19103
Attention:                      Jacqualine MacKenzie
Telephone:                      (215) 585-2056
Facsimile:                      (215) 585-4771


with a copy to:


PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:                      Lisa Pierce
Telephone:                      (412) 762-6442
Facsimile:                      (412) 762-8672


with an additional copy to:


Ballard Spahr LLP
1735 Market Street
Philadelphia, PA  19103
Attention:  Steven M. Miller, Esquire
Telephone:                      (215) 864-8310
Facsimile:                      (215) 864-8999
 
 
96

--------------------------------------------------------------------------------

 
 
(B)           If to a Lender other than Agent, as specified on the signature
pages hereof.
 
(C)           If to Borrowing Agent or any Borrower:
 
Emtec, Inc.
100 Matsonford Road
Two Radnor Corporate Center
Suite 420
Radnor, PA 19087
Attention:                      Chief Financial Officer
Telephone:                      (973) 376-4242
Facsimile:                      (484) 654-2539


with a copy to:


Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
Attention:                      Gary L. Green, Esquire
Stephen M. Leitzell, Esquire
Telephone:                      (215) 994-4000
Facsimile:                      (215) 994-2222


16.7.           Survival.  The obligations of Borrowers under Sections 2.2(f),
3.7, 3.8, 3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section
14.7, shall survive termination of this Agreement and the Other Documents and
payment in full of the Obligations.
 
16.8.           Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
 
97

--------------------------------------------------------------------------------

 
 
16.9.           Expenses.  All out-of-pocket costs and expenses including
reasonable attorneys’ fees (including the allocated costs of in-house counsel)
and disbursements incurred by Agent on its behalf or on behalf of Lenders (a) in
all efforts made to enforce payment of any Obligation or effect collection of
any Collateral, or (b) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement, any Subordination
Agreement or any amendments, consents or waivers hereunder or thereunder and all
related agreements, documents and instruments (whether or not such amendments,
consents or waivers are consummated), or (c) in instituting, maintaining,
preserving, enforcing and foreclosing on Agent’s security interest in or Lien on
any of the Collateral, or maintaining, preserving or enforcing any of Agent’s or
any Lender’s rights hereunder or under any Subordination Agreement and under all
related agreements, documents and instruments, whether through judicial
proceedings or otherwise, or (d) in defending or prosecuting any actions or
proceedings arising out of or relating to Agent’s or any Lender’s transactions
with any Borrower, any holder of Subordinated Debt or any Guarantor or (e) in
connection with any advice given to Agent or any Lender with respect to its
rights and obligations under this Agreement, any Subordination Agreement and all
related agreements, documents and instruments, may be charged to Borrowers’
Account and shall be part of the Obligations.
 
16.10.           Injunctive Relief.  Each Borrower recognizes that, in the event
any Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
16.11.           Consequential Damages.  Neither Agent nor any Lender, nor any
agent or attorney for any of them, shall be liable to any Borrower or any
Guarantor (or any Affiliate of any such Person) for indirect, punitive,
exemplary or consequential damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations or as a result of any transaction contemplated under this Agreement
or any Other Document.
 
16.12.           Captions.  The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
 
16.13.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.
 
16.14.           Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
 
98

--------------------------------------------------------------------------------

 
 
16.15.           Confidentiality; Sharing Information.  Agent, each Lender and
each Transferee shall hold all non-public information obtained by Agent, such
Lender or such Transferee pursuant to the requirements of this Agreement in
accordance with Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, Agent, each Lender and each Transferee may disclose such confidential
information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Agent, any Lender or to any prospective
Transferees, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process; provided, further that (i)
unless specifically prohibited by Applicable Law, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
16.16.           Publicity
 
.  Each Borrower and each Lender hereby authorizes Agent to make appropriate
announcements of the financial arrangement entered into among Borrowers, Agent
and Lenders, including announcements which are commonly known as tombstones, in
such publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate.
 
16.17.           Certifications From Banks and Participants; US PATRIOT Act
 
.  Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (a) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.
 
 
99

--------------------------------------------------------------------------------

 
 
Each of the parties has signed this Agreement as of the day and year first above
written.
 

 
EMTEC, INC. (a Delaware corporation)
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
EMTEC, INC. (a New Jersey corporation)
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
EMTEC INFRASTRUCTURE SERVICES CORPORATION
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           President
         
EMTEC VIASUB LLC
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
EMTEC GLOBAL SERVICES LLC
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
   

 
 
 

--------------------------------------------------------------------------------

 
 

     
KOAN-IT (US) CORP.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chairman
         
EMTEC FEDERAL, INC.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
eBUSINESS APPLICATION SOLUTION, INC.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
LUCEO, INC.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
AVEEVA, INC.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
SECURE DATA, INC.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
COVELIX, INC.
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chairman
       

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
DINERO SOLUTIONS, LLC
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           Chief Executive Officer
         
GNUCO, LLC
         
By: /s/ Dinesh Desai
 
Name: Dinesh Desai
 
Title:           President
         
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and as Agent
         
By: /s/ Diane M. Shaak
 
Name:           Diane M. Shaak
 
Title:           Senior Vice President
             
Commitment Percentage:  100%
   